Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 1 of 51 PageID #: 379




                       Exhibit
            Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 2 of 51 PageID #: 380


                                                                                     UltraScale Architecture and
                                                                                   Product Data Sheet: Overview
DS890 (v3.13) July 21, 2020                                                                                                                  Product Specification


General Description
                                          high-performance FPGA, MPSoC, and RFSoC families that address a vast spectrum of
system requirements with a focus on lowering total power consumption through numerous innovative technological
advancements.
Kintex® UltraScale FPGAs: High-performance FPGAs with a focus on price/performance, using both monolithic and
next-generation stacked silicon interconnect (SSI) technology. High DSP and block RAM-to-logic ratios and next-generation
transceivers, combined with low-cost packaging, enable an optimum blend of capability and cost.
                              Increased performance and on-chip UltraRAM memory to reduce BOM cost. The ideal mix of
high-performance peripherals and cost-effective system implementation. Kintex UltraScale+ FPGAs have numerous power
options that deliver the optimal balance between the required system performance and the smallest power envelope.
Virtex® UltraScale FPGAs: High-capacity, high-performance FPGAs enabled using both monolithic and next-generation SSI
technology. Virtex UltraScale devices achieve the highest system capacity, bandwidth, and performance to address key market and
application requirements through integration of various system-level functions.
Virtex UltraScale+ FPGAs: The highest transceiver bandwidth, highest DSP count, and highest on-chip and in-package memory
available in the UltraScale architecture. Virtex UltraScale+ FPGAs also provide numerous power options that deliver the optimal
balance between the required system performance and the smallest power envelope.
Zynq® UltraScale+ MPSoCs: Combine the Arm® v8-based Cortex®-A53 high-performance energy-efficient 64-bit application
processor with the Arm Cortex-R5F real-time processor and the UltraScale architecture to create the industry's first
programmable MPSoCs. Provide unprecedented power savings, heterogeneous processing, and programmable acceleration.
Zynq® UltraScale+ RFSoCs: Combine RF data converter subsystem and forward error correction with industry-leading
programmable logic and heterogeneous processing capability. Integrated RF-ADCs, RF-DACs, and soft-decision FECs (SD-FEC)
provide the key subsystems for multiband, multi-mode cellular radios and cable infrastructure.



Family Comparisons
Table 1: Device Resources
                                                        Kintex              Kintex               Virtex              Virtex                Zynq                Zynq
                                                      UltraScale         UltraScale+           UltraScale         UltraScale+          UltraScale+         UltraScale+
                                                         FPGA               FPGA                  FPGA               FPGA                 MPSoC               RFSoC
 MPSoC Processing System

 RF-ADC/DAC

 SD-FEC

 System Logic Cells (K)                                318–1,451           356–1,843            783–5,541            862–8,938           103–1,143             678–930

 Block Memory (Mb)                                     12.7–75.9            12.7–60.8           44.3–132.9           23.6–94.5            4.5–34.6            27.8–38.0

 UltraRAM (Mb)                                                                 0–81                                   90–360                 0–36             13.5–22.5

 HBM DRAM (GB)                                                                                                          0–16

 DSP (Slices)                                          768–5,520          1,368–3,528           600–2,880          1,320–12,288          240–3,528           3,145–4,272

 DSP Performance (GMAC/s)                                 8,180               6,287                4,268               21,897               6,287                7,613

 Transceivers                                            12–64                16–76               36–120              32–128                0–72                 8–16

 Max. Transceiver Speed (Gb/s)                            16.3                32.75                 30.5                58.0                32.75                32.75

 Max. Serial Bandwidth (full duplex) (Gb/s)               2,086               3,268                5,616               8,384                3,268                1,048

 Memory Interface Performance (Mb/s)                      2,400               2,666                2,400               2,666                2,666                2,666

 I/O Pins                                               312–832              280–668            338–1,456            208–2,072             82–668              280–408


                                            e Xilinx logo, Alveo, Artix, Kintex, Spartan, UltraScale, Versal, Virtex, Vivado, Zynq, and other designated brands included herein
are trademarks of Xilinx in the United States and other countries. AMBA, AMBA Designer, Arm, Arm1176JZ-S, CoreSight, Cortex, and PrimeCell are trademarks of Arm in
the EU and other countries. PCI, PCIe, and PCI Express are trademarks of PCI-SIG and used under license. All other trademarks are the property of their respective owners.



DS890 (v3.13) July 21, 2020                                                 www.xilinx.com
Product Specification                                                                                                                                                        1
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 3 of 51 PageID #: 381
                                                       UltraScale Architecture and Product Data Sheet: Overview




Summary of Features
RF Data Converter Subsystem Overview
Most Zynq UltraScale+ RFSoCs include an RF data converter subsystem, which contains multiple radio
frequency analog to digital converters (RF-ADCs) and multiple radio frequency digital to analog
converters (RF-DACs). The high-precision, high-speed, power efficient RF-ADCs and RF-DACs can be
individually configured for real data or in most cases can be configured in pairs for real and imaginary I/Q
data. See RF-ADCs and RF-DACs sections.


Soft Decision Forward Error Correction (SD-FEC) Overview
Some Zynq UltraScale+ RFSoCs include highly flexible soft-decision FEC blocks for decoding and encoding
data as a means to control errors in data transmission over unreliable or noisy communication channels.
The SD-FEC blocks support low-density parity check (LDPC) decode/encode and Turbo decode for use in
5G wireless, backhaul, DOCSIS, and LTE applications.


Processing System Overview
Zynq UltraScale+ MPSoCs and RFSoCs feature dual and quad core variants of the Arm Cortex-A53 (APU)
with dual-core Arm Cortex-R5F (RPU) processing system (PS). Some devices also include a dedicated Arm
                                                   Table 2.

Table 2: Zynq UltraScale+ MPSoC and RFSoC Device Features
                                           MPSoC                                                 RFSoC
               CG Devices                EG Devices                 EV Devices                 DR Devices
APU     Dual-core Arm Cortex-A53   Quad-core Arm Cortex-A53   Quad-core Arm Cortex-A53   Quad-core Arm Cortex-A53
RPU     Dual-core Arm Cortex-R5F   Dual-core Arm Cortex-R5F   Dual-core Arm Cortex-R5F   Dual-core Arm Cortex-R5F
GPU                 –                    Mali-400MP2                Mali-400MP2                     –
VCU                 –                         –                     H.264/H.265                     –


To support the processors' functionality, a number of peripherals with dedicated functions are included in
the PS. For interfacing to external memories for data or configuration storage, the PS includes a
multi-protocol dynamic memory controller, a DMA controller, a NAND controller, an SD/eMMC controller
and a Quad SPI controller. In addition to interfacing to external memories, the APU also includes a Level-1
(L1) and Level-2 (L2) cache hierarchy; the RPU includes an L1 cache and Tightly Coupled memory
subsystem. Each has access to a 256KB on-chip memory.

For high-speed interfacing, the PS includes 4 channels of transmit (TX) and receive (RX) pairs of
transceivers, called PS-GTR transceivers, supporting data rates of up to 6.0Gb/s. These transceivers can
interface to the high-speed peripheral blocks that support PCIe at 5.0GT/s (Gen 2) as a root complex or
Endpoint in x1, x2, or x4 configurations; Serial-ATA (SATA) at 1.5Gb/s, 3.0Gb/s, or 6.0Gb/s data rates; and
up to two lanes of Display Port at 1.62Gb/s, 2.7Gb/s, or 5.4Gb/s data rates. The PS-GTR transceivers can
also interface to components over USB 3.0 and Serial Gigabit Media Independent Interface (SGMII).




DS890 (v3.13) July 21, 2020                       www.xilinx.com
Product Specification                                                                                               2
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 4 of 51 PageID #: 382
                                                      UltraScale Architecture and Product Data Sheet: Overview


For general connectivity, the PS includes: a pair of USB 2.0 controllers, which can be configured as host,
device, or On-The-Go (OTG); an I2C controller; a UART; and a CAN2.0B controller that conforms to
ISO11898-1. There are also four triple speed Ethernet MACs and 128 bits of GPIO, of which 78 bits are
available through the MIO and 96 through the EMIO.

High-bandwidth connectivity based on the Arm AMBA® AXI4 protocol connects the processing units with
the peripherals and provides interface between the PS and the programmable logic (PL).

For additional information, go to: DS891, Zynq UltraScale+ MPSoC Overview.

I/O, Transceiver, PCIe, 100G Ethernet, and 150G Interlaken
Data is transported on and off chip through a combination of the
interface and high-speed serial transceiver connectivity. I/O blocks provide support for cutting-edge
memory interface and network protocols through flexible I/O standard and voltage support. The serial
transceivers in the UltraScale architecture-based devices transfer data up to 58.0Gb/s, enabling 25G+
backplane designs with dramatically lower power per bit than previous generation transceivers. All
transceivers, except the PS-GTR, support the required data rates for 8.0GT/s (Gen3), and 16.0GT/s (Gen4)
for PCIe. The integrated blocks for PCIe can be configured for Endpoint or Root Port, supporting a variety
of link widths and speeds depending on the targeted device speed grade and package. Integrated blocks
for 150Gb/s Interlaken and 100Gb/s Ethernet (100G MAC/PCS) extend the capabilities of UltraScale
devices, enabling simple, reliable support for Nx100G switch and bridge applications. Virtex UltraScale+
HBM devices include Cache Coherent Interconnect for Accelerators (CCIX) ports for coherently sharing data
with different processors.

Clocks and Memory Interfaces
UltraScale devices contain powerful clock management circuitry, including clock synthesis, buffering, and
routing components that together provide a highly capable framework to meet design requirements. The
clock network allows for extremely flexible distribution of clocks to minimize the skew, power
consumption, and delay associated with clock signals. The clock management technology is tightly
integrated with dedicated memory interface circuitry to enable support for high-performance external
memories, including DDR4. In addition to parallel memory interfaces, UltraScale devices support serial
memories, such as hybrid memory cube (HMC).

Routing, SSI, Logic, Storage, and Signal Processing
Configurable Logic Blocks (CLBs) containing 6-input look-up tables (LUTs) and flip-flops, DSP slices with
27x18 multipliers, 36Kb block RAMs with built-in FIFO and ECC support, and 4Kx72 UltraRAM blocks (in
UltraScale+ devices) are all connected with an abundance of high-performance, low-latency interconnect.
In addition to logical functions, the CLB provides shift register, multiplexer, and carry logic functionality as
well as the ability to configure the LUTs as distributed memory to complement the highly capable and
configurable block RAMs. The DSP slice, with its 96-bit-wide XOR functionality, 27-bit pre-adder, and
30-bit A input, performs numerous independent functions including multiply accumulate, multiply add,
and pattern detect. In addition to the device interconnect, in devices using SSI technology, signals can
cross between super-logic regions (SLRs) using dedicated, low-latency interface tiles. These combined
routing resources enable easy support for next-generation bus data widths. Virtex UltraScale+ HBM
devices include up to 16GB of high bandwidth memory.




DS890 (v3.13) July 21, 2020                     www.xilinx.com
Product Specification                                                                                          3
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 5 of 51 PageID #: 383
                                                   UltraScale Architecture and Product Data Sheet: Overview


Configuration, Encryption, and System Monitoring
The configuration and encryption block performs numerous device-level functions critical to the
successful operation of the FPGA, MPSoC, or RFSoC. This high-performance configuration block enables
device configuration from external media through various protocols, including PCIe, often with no
requirement to use multi-function I/O pins during configuration. The configuration block also provides
256-bit AES-GCM decryption capability at the same performance as unencrypted configuration.
Additional features include SEU detection and correction, partial reconfiguration support, and
battery-backed RAM or eFUSE technology for AES key storage to provide additional security. The System
Monitor enables the monitoring of the physical environment via on-chip temperature and supply sensors
and can also monitor up to 17 external analog inputs. With Zynq UltraScale+ MPSoCs and RFSoCs, the
device is booted via the Configuration and Security Unit (CSU), which supports secure boot via the 256-bit
AES-GCM and SHA/384 blocks. The cryptographic engines in the CSU can be used after boot for user
encryption.


Migrating Devices
UltraScale and UltraScale+ families provide footprint compatibility to enable users to migrate designs
from one device or family to another. Any two packages with the same footprint identifier code are
footprint compatible. For example, Kintex UltraScale devices in the A1156 packages are footprint
compatible with Kintex UltraScale+ devices in the A1156 packages. Likewise, Virtex UltraScale devices in
the B2104 packages are compatible with Virtex UltraScale+ devices and Kintex UltraScale devices in the
B2104 packages. All valid device/package combinations are provided in the Device-Package Combinations
and Maximum I/Os tables in this document. Refer to UG583, UltraScale Architecture PCB Design User Guide
for more detail on migrating between UltraScale and UltraScale+ devices and packages.




DS890 (v3.13) July 21, 2020                   www.xilinx.com
Product Specification                                                                                    4
         Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 6 of 51 PageID #: 384
                                                                 UltraScale Architecture and Product Data Sheet: Overview




Kintex UltraScale FPGA Feature Summary
Table 3: Kintex UltraScale FPGA Feature Summary
                                   KU025(1)        KU035         KU040         KU060         KU085         KU095          KU115
System Logic Cells                  318,150       444,343        530,250       725,550      1,088,325     1,176,000     1,451,100
CLB Flip-Flops                      290,880       406,256        484,800       663,360       995,040      1,075,200      1,326,720
CLB LUTs                            145,440       203,128        242,400       331,680       497,520       537,600       663,360
Maximum Distributed RAM (Mb)           4.1           5.9           7.0           9.1           13.4           4.7          18.3
Block RAM Blocks                       360           540           600          1,080         1,620          1,680         2,160
Block RAM (Mb)                        12.7          19.0           21.1          38.0          56.9          59.1          75.9
CMTs (1 MMCM, 2 PLLs)                   6            10             10            12            22            16            24
I/O DLLs                               24            40             40            48            56            64            64
Maximum HP     I/Os(2)                208            416           416           520           572            650           676
Maximum HR     I/Os(3)                104            104           104           104           104            52            156
DSP Slices                            1,152         1,700         1,920         2,760         4,100           768          5,520
System Monitor                          1             1             1             1              2             1             2
PCIe Gen3 x8                            1             2             3             3              4             4             6
150G Interlaken                         0             0             0             0              0             2             0
100G Ethernet                           0             0             0             0              0             2             0
GTH 16.3Gb/s Transceivers(4)           12            16             20            32            56            32            64
GTY 16.3Gb/s     Transceivers(5)        0             0             0             0              0            32             0
Transceiver Fractional PLLs             0             0             0             0              0            16             0

Notes:
1.   Certain advanced configuration features are not supported in the KU025. Refer to the Configuring FPGAs section for details.
2.   HP = High-performance I/O with support for I/O voltage from 1.0V to 1.8V.
3.   HR = High-range I/O with support for I/O voltage from 1.2V to 3.3V.
4.   GTH transceivers in SF/FB packages support data rates up to 12.5Gb/s. See Table 4.
5.   GTY transceivers in Kintex UltraScale devices support data rates up to 16.3Gb/s. See Table 4.




DS890 (v3.13) July 21, 2020                                 www.xilinx.com
Product Specification                                                                                                                5
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 7 of 51 PageID #: 385
                                                               UltraScale Architecture and Product Data Sheet: Overview


Kintex UltraScale Device-Package Combinations and Maximum I/Os
Table 4: Kintex UltraScale Device-Package Combinations and Maximum I/Os
               Package         KU025          KU035          KU040         KU060          KU085          KU095          KU115
  Package     Dimensions
  (1)(2)(3)                    HR, HP         HR, HP         HR, HP        HR, HP         HR, HP        HR, HP         HR, HP
                (mm)            GTH            GTH            GTH           GTH            GTH        GTH, GTY(4)       GTH
                                             104, 364       104, 364
SFVA784(5)       23x23
                                                8              8
                                             104, 208       104, 208
FBVA676(5)       27x27
                                                16             16
                                             104, 364       104, 364
FBVA900(5)       31x31
                                                16             16
                               104, 208      104, 416       104, 416       104, 416                      52, 468
FFVA1156         35x35
                                  12            16             20             28                          20, 8
                                                                           104, 520
FFVA1517         40x40
                                                                              32
                                                                                         104, 520                      104, 520
FLVA1517         40x40
                                                                                            48                            48
                                                                                                         52, 468
FFVC1517         40x40
                                                                                                         20, 20
                                                                                                                       104, 234
FLVD1517         40x40
                                                                                                                          64
                                                                                                         52, 650
FFVB1760       42.5x42.5
                                                                                                         32, 16
                                                                                         104, 572                      104, 598
FLVB1760       42.5x42.5
                                                                                            44                            52
                                                                                                                       156, 676
FLVD1924         45x45
                                                                                                                          52
                                                                                         104, 520                      104, 624
FLVF1924         45x45
                                                                                            56                            64
                                                                                                                       156, 676
FLVA2104       47.5x47.5                                                                                                  52
                                                                                                         52, 650
FFVB2104       47.5x47.5
                                                                                                         32, 32
                                                                                                                       104, 598
FLVB2104       47.5x47.5
                                                                                                                          64

Notes:
1. Go to Ordering Information for package designation details.
2. FB/FF/FL packages have 1.0mm ball pitch. SF packages have 0.8mm ball pitch.
3. Packages with the same last letter and number sequence, e.g., A2104, are footprint compatible with all other UltraScale
   architecture-based devices with the same sequence. The footprint compatible devices within this family are outlined. See the
   UltraScale Architecture Product Selection Guide for details on inter-family migration.
4. GTY transceivers in Kintex UltraScale devices support data rates up to 16.3Gb/s.
5. GTH transceivers in SF/FB packages support data rates up to 12.5Gb/s.




DS890 (v3.13) July 21, 2020                             www.xilinx.com
Product Specification                                                                                                             6
        Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 8 of 51 PageID #: 386
                                                              UltraScale Architecture and Product Data Sheet: Overview




Kintex UltraScale+ FPGA Feature Summary
Table 5: Kintex UltraScale+ FPGA Feature Summary
                                    KU3P          KU5P         KU9P        KU11P       KU13P       KU15P        KU19P
System Logic Cells                 355,950       474,600      599,550      653,100     746,550    1,143,450    1,842,750
CLB Flip-Flops                     325,440       433,920      548,160      597,120     682,560    1,045,440    1,684,800
CLB LUTs                           162,720       216,960      274,080      298,560     341,280     522,720      842,400
Max. Distributed RAM (Mb)             4.7          6.1           8.8            9.1     11.3         9.8         11.6
Block RAM Blocks                      360          480          912            600      744          984         1,728
Block RAM (Mb)                       12.7         16.9          32.1           21.1     26.2         34.6        60.8
UltraRAM Blocks                       48           64            0              80      112          128          288
UltraRAM (Mb)                        13.5         18.0           0             22.5     31.5         36.0        81.0
CMTs (1 MMCM and 2 PLLs)               4            4            4              8         4           11           9
Max. HP   I/O(1)                      208          208          208            416      208          572          468
Max. HD   I/O(2)                      96           96            96             96       96           96          72
DSP Slices                           1,368        1,824         2,520          2,928    3,528       1,968        1,080
System Monitor                         1            1            1              1         1           1            1
GTH Transceiver 16.3Gb/s               0            0            28             32       28           44           0
GTY Transceivers 32.75Gb/s(3)         16           16             0             20        0           32          32
Transceiver Fractional PLLs            8            8            14             26       14           38          16
PCIE4 (PCIe Gen3 x16)                  1            1            0              4        0            5            0
PCIE4C (PCIe Gen3 x16 / Gen4
x8 / CCIX)(4)                          0            0            0              0        0            0            3

150G Interlaken                        0            0            0              1        0            4            0
100G Ethernet w/RS-FEC                 0            1            0              2        0            4            1

Notes:
1.   HP = High-performance I/O with support for I/O voltage from 1.0V to 1.8V.
2.   HD = High-density I/O with support for I/O voltage from 1.2V to 3.3V.
3.   GTY transceiver line rates are package limited: SFVB784 to 12.5Gb/s; FFVA676, FFVD900, and FFVA1156 to 16.3Gb/s. See
     Table 6.
4.   This block operates in compatibility mode for 16.0GT/s (Gen4) operation. Go to PG213, UltraScale+ Devices Integrated
     Block for PCI Express Product Guide, for details on compatibility mode.




DS890 (v3.13) July 21, 2020                              www.xilinx.com
Product Specification                                                                                                       7
          Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 9 of 51 PageID #: 387
                                                               UltraScale Architecture and Product Data Sheet: Overview


Kintex UltraScale+ Device-Package Combinations and Maximum I/Os
Table 6: Kintex UltraScale+ Device-Package Combinations and Maximum I/Os
                  Package          KU3P          KU5P          KU9P         KU11P        KU13P        KU15P         KU19P
     Package
     (1)(2)(4)   Dimensions       HD, HP       HD, HP         HD, HP        HD, HP      HD, HP        HD, HP        HD, HP
                   (mm)          GTH, GTY     GTH, GTY       GTH, GTY      GTH, GTY    GTH, GTY      GTH, GTY      GTH, GTY
                                  96, 208       96, 208
SFVB784(3)          23x23
                                   0, 16         0, 16
                                  48, 208       48, 208
FFVA676(3)          27x27
                                   0, 16         0, 16
                                  72, 208       72, 208
FFVB676             27x27
                                   0, 16         0, 16
                                  96, 208       96, 208                     96, 312
FFVD900(3)          31x31
                                   0, 16         0, 16                       16, 0
                                                              96, 208                    96, 208
FFVE900             31x31
                                                               28, 0                      28, 0
                                                                            48, 416                   48, 468
FFVA1156(3)         35x35
                                                                             20, 8                     20, 8
                                                                            96, 416                   96, 416
FFVE1517            40x40
                                                                             32, 20                   32, 24
                                                                                                      96, 416
FFVA1760          42.5x42.5
                                                                                                      44, 32
                                                                                                      96, 572
FFVE1760          42.5x42.5
                                                                                                      32, 24
                                                                                                                    72, 468
FFVJ1760          42.5x42.5
                                                                                                                     0, 32
                                                                                                                    72, 468
FFVB2104          47.5x47.5
                                                                                                                     0, 32

Notes:
1.    Go to Ordering Information for package designation details.
2.    FF packages have 1.0mm ball pitch. SF packages have 0.8mm ball pitch.
3.    GTY transceiver line rates are package limited: SFVB784 to 12.5Gb/s; FFVA676, FFVD900, and FFVA1156 to 16.3Gb/s.
4.    Packages with the same last letter and number sequence, e.g., A676, are footprint compatible with all other UltraScale
      architecture-based devices with the same sequence. The footprint compatible devices within this family are outlined. See
      the UltraScale Architecture Product Selection Guide for details on inter-family migration.




DS890 (v3.13) July 21, 2020                               www.xilinx.com
Product Specification                                                                                                         8
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 10 of 51 PageID #: 388
                                                          UltraScale Architecture and Product Data Sheet: Overview




Virtex UltraScale FPGA Feature Summary
Table 7: Virtex UltraScale FPGA Feature Summary
                                    VU065       VU080        VU095       VU125       VU160       VU190       VU440
System Logic Cells                  783,300     975,000    1,176,000    1,566,600   2,026,500   2,349,900   5,540,850
CLB Flip-Flops                      716,160     891,424    1,075,200    1,432,320   1,852,800   2,148,480   5,065,920
CLB LUTs                            358,080     445,712     537,600      716,160    926,400     1,074,240   2,532,960
Maximum Distributed RAM (Mb)          4.8         3.9          4.8         9.7        12.7        14.5        28.7
Block RAM Blocks                     1,260       1,421       1,728        2,520      3,276       3,780       2,520
Block RAM (Mb)                       44.3         50.0        60.8        88.6        115.2      132.9        88.6
CMT (1 MMCM, 2 PLLs)                  10           16          16          20          28          30          30
I/O DLLs                              40           64          64          80         120         120         120
Maximum HP I/Os(1)                    468         780         780          780        650         650        1,404
Maximum HR I/Os(2)                    52           52          52          104         52          52          52
DSP Slices                            600         672         768         1,200      1,560       1,800        2,880
System Monitor                         1           1           1               2       3           3           3
PCIe Gen3 x8                           2           4           4               4       4           6           6
150G Interlaken                        3           6           6               6       8           9           0
100G Ethernet                          3           4           4               6       9           9           3
GTH 16.3Gb/s Transceivers             20           32          32          40          52          60          48
GTY 30.5Gb/s Transceivers             20           32          32          40          52          60          0
Transceiver Fractional PLLs           10           16          16          20          26          30          0

Notes:
1. HP = High-performance I/O with support for I/O voltage from 1.0V to 1.8V.
2. HR = High-range I/O with support for I/O voltage from 1.2V to 3.3V.




DS890 (v3.13) July 21, 2020                        www.xilinx.com
Product Specification                                                                                                   9
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 11 of 51 PageID #: 389
                                                                UltraScale Architecture and Product Data Sheet: Overview


Virtex UltraScale Device-Package Combinations and Maximum I/Os
Table 8: Virtex UltraScale Device-Package Combinations and Maximum I/Os
                     Package          VU065         VU080         VU095         VU125         VU160         VU190         VU440
Package(1)(2)(3)    Dimensions       HR, HP        HR, HP        HR, HP        HR, HP        HR, HP        HR, HP        HR, HP
                      (mm)          GTH, GTY      GTH, GTY      GTH, GTY      GTH, GTY      GTH, GTY      GTH, GTY      GTH, GTY

     FFVC1517          40x40          52, 468       52, 468       52, 468
                                      20, 20        20, 20        20, 20

     FFVD1517          40x40                        52, 286       52, 286
                                                     32, 32       32, 32
                                                                                52, 286
     FLVD1517          40x40                                                    40, 32
                                                    52, 650       52, 650
     FFVB1760        42.5x42.5                       32, 16       32, 16

     FLVB1760        42.5x42.5                                                  52, 650
                                                                                36, 16
                                                    52, 780       52, 780
     FFVA2104        47.5x47.5                       28, 24       28, 24

     FLVA2104        47.5x47.5                                                  52, 780
                                                                                28, 24

     FFVB2104        47.5x47.5                      52, 650       52, 650
                                                     32, 32       32, 32
                                                                                52, 650
     FLVB2104        47.5x47.5                                                  40, 36

     FLGB2104        47.5x47.5                                                                52, 650       52, 650
                                                                                              40, 36        40, 36
                                                                  52, 364
     FFVC2104        47.5x47.5                                    32, 32

     FLVC2104        47.5x47.5                                                  52, 364
                                                                                40, 40

     FLGC2104        47.5x47.5                                                                52, 364       52, 364
                                                                                              52, 52        52, 52
                                                                                                                         52, 1248
     FLGB2377          50x50                                                                                               36, 0

     FLGA2577        52.5x52.5                                                                              0, 448
                                                                                                            60, 60

     FLGA2892          55x55                                                                                             52, 1404
                                                                                                                           48, 0

Notes:
1.   Go to Ordering Information for package designation details.
2.   All packages have 1.0mm ball pitch.
3.   Packages with the same last letter and number sequence, e.g., A2104, are footprint compatible with all other UltraScale
     architecture-based devices with the same sequence. The footprint compatible devices within this family are outlined. See the
     UltraScale Architecture Product Selection Guide for details on inter-family migration.




DS890 (v3.13) July 21, 2020                              www.xilinx.com
Product Specification                                                                                                               10
                                                                                                      UltraScale Architecture and Product Data Sheet: Overview




Virtex UltraScale+ FPGA Feature Summary
Table 9: Virtex UltraScale+ FPGA Feature Summary
                                      VU3P        VU5P          VU7P         VU9P         VU11P       VU13P        VU19P        VU23P        VU27P        VU29P
System Logic Cells                   862,050    1,313,763    1,724,100     2,586,150    2,835,000    3,780,000    8,937,600    2,252,250    2,835,000    3,780,000
CLB Flip-Flops                       788,160    1,201,154    1,576,320     2,364,480     2,592,000   3,456,000    8,171,520    2,059,200    2,592,000    3,456,000
CLB LUTs                             394,080     600,577      788,160      1,182,240    1,296,000    1,728,000    4,085,760    1,029,600    1,296,000    1,728,000
Max. Distributed RAM (Mb)             12.0         18.3         24.1          36.1         36.2        48.3         58.4         14.2          36.2         48.3
Block RAM Blocks                       720        1,024         1,440        2,160         2,016      2,688         2,160        2,112        2,016        2,688
Block RAM (Mb)                        25.3         36.0         50.6          75.9         70.9        94.5         75.9         74.3          70.9         94.5
UltraRAM Blocks                        320         470           640          960              960    1,280          320          352          960         1,280
UltraRAM (Mb)                         90.0        132.2         180.0        270.0         270.0      360.0         90.0         99.0         270.0        360.0
HBM DRAM (GB)                           –           –             –            –               –         –            –            –            –            –
CMTs (1 MMCM and 2 PLLs)               10           20           20            30              12       16           40           11           16            16
Max. HP I/O(1)                         520         832           832          832          624         832          1,976         572          676          676
Max. HD I/O(2)                          0           0             0            0               0         0           96           72            0            0
DSP Slices                            2,280       3,474         4,560        6,840         9,216      12,288        3,840        1,320        9,216        12,288
System Monitor                          1           2             2            3               3         4            4            1            4            4
GTY Transceivers 32.75Gb/s(3)          40           80           80           120              96      128           80           34           32            32
GTM Transceivers 58.0Gb/s               0           0             0            0               0         0            0            4           48            48
100G / 50G KP4 FEC                      0           0             0            0               0         0            0           2/4         24/48        24/48
Transceiver Fractional PLLs            20           40           40            60              48       64           40           20           40            40
PCIE4 (PCIe Gen3 x16)                   2           4             4            6               3         4            0            0            1            1
PCIE4C (PCIe Gen3 x16 / Gen4 x8 /       0           0             0            0               0         0            8            4            0            0
CCIX)(4)
150G Interlaken                         3           4             6            9               6         8            0            0            8            8
100G Ethernet w/RS-FEC                  3           4             6            9               9        12            0            2           15            15

Notes:
1. HP = High-performance I/O with support for I/O voltage from 1.0V to 1.8V.
2. HD = High-density I/O with support for I/O voltage from 1.2V to 3.3V.
3. GTY transceivers in the FLGF1924 package support data rates up to 16.3Gb/s. See Table 10.
4.   This block operates in compatibility mode for 16.0GT/s (Gen4) operation. Go to PG213, UltraScale+ Devices Integrated Block for PCI Express Product Guide, for
     details on compatibility mode.
                                                                                                                                                                          Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 12 of 51 PageID #: 390




DS890 (v3.13) July 21, 2020                                                www.xilinx.com
Product Specification                                                                                                                                                11
                                                                                                            UltraScale Architecture and Product Data Sheet: Overview


Virtex UltraScale+ Device-Package Combinations and Maximum I/Os
Table 10: Virtex UltraScale+ Device-Package Combinations and Maximum I/Os
                    Package        VU3P      VU5P        VU7P         VU9P          VU11P         VU13P         VU19P            VU23P             VU27P          VU29P
   Package         Dimensions
 (1)(2)(3)(4)(5)
                     (mm)         HP, GTY   HP, GTY     HP, GTY      HP, GTY        HP, GTY      HP, GTY      HP, HD, GTY   HP, HD, GTY, GTM    HP, GTY, GTM   HP, GTY, GTM

VSVA1365              35x35                                                                                                  364, 0, 34(7), 4
FFVC1517              40x40       520, 40
FSVJ1760            42.5x42.5                                                                                                 572, 72, 34, 4
FLGF1924(5)           45x45                                                         624, 64
FLVA2104            47.5x47.5               832, 52     832, 52
FLGA2104            47.5x47.5                                        832, 52
FHGA2104           52.5x52.5(6)                                                                  832, 52
FLVB2104            47.5x47.5               702, 76     702, 76
FLGB2104            47.5x47.5                                        702, 76        572, 76
FHGB2104           52.5x52.5(6)                                                                  702, 76
FLVC2104            47.5x47.5               416, 80     416, 80
FLGC2104            47.5x47.5                                        416, 104       416, 96
FHGC2104           52.5x52.5(6)                                                                  416, 104
FSGD2104            47.5x47.5                                        676, 76        572, 76
FIGD2104           52.5x52.5(6)                                                                  676, 76                                        676, 16, 30     676, 16, 30
FLGA2577            52.5x52.5                                        448, 120       448, 96      448, 128
FSGA2577            52.5x52.5                                                                    448, 128                                       448, 32, 48     448, 32, 48
FSVA3824              65x65                                                                                  1976, 96, 48
FSVB3824              65x65                                                                                  1664, 96, 80

Notes:
1. Go to Ordering Information for package designation details.
2. All packages have 1.0mm ball pitch.
3. Packages with the same last letter and number sequence, e.g., A2104, are footprint compatible with all other UltraScale architecture-based devices with the same sequence.
   The footprint compatible devices within this family are outlined. See the UltraScale Architecture Product Selection Guide for details on inter-family migration.
4. Consult UG583, UltraScale Architecture PCB Design User Guide for specific migration details.
5. GTY transceivers in the FLGF1924 package support data rates up to 16.3Gb/s.
6. These 52.5x52.5mm overhang packages have the same PCB ball footprint as the corresponding 47.5x47.5mm packages (i.e., the same last letter and number sequence) and
   are footprint compatible.
7. GTYs in quads 224-230 and 232 are limited to 16Gb/s.
                                                                                                                                                                                Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 13 of 51 PageID #: 391




DS890 (v3.13) July 21, 2020                                                     www.xilinx.com
Product Specification                                                                                                                                                      12
        Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 14 of 51 PageID #: 392
                                                               UltraScale Architecture and Product Data Sheet: Overview


Table 11: Virtex UltraScale+ HBM FPGA Feature Summary
                                 VU31P        VU33P          VU35P         VU37P          VU45P          VU47P         VU57P
System Logic Cells               961,800      961,800      1,906,800      2,851,800      1,906,800     2,851,800      2,851,800
CLB Flip-Flops                   879,360      879,360      1,743,360      2,607,360      1,743,360     2,607,360      2,607,360
CLB LUTs                         439,680      439,680       871,680       1,303,680       871,680      1,303,680      1,303,680
Max. Distributed RAM (Mb)          12.5         12.5          24.6           36.7          24.6           36.7           36.7
Block RAM Blocks                   672          672          1,344          2,016          1,344         2,016          2,016
Block RAM (Mb)                     23.6         23.6          47.3           70.9          47.3           70.9           70.9
UltraRAM Blocks                    320          320           640            960            640           960            960
UltraRAM (Mb)                      90.0         90.0         180.0          270.0          180.0         270.0          270.0
HBM DRAM (GB)                       4            8              8             8             16             16             16
CMTs (1 MMCM and 2 PLLs)            4            4              8             12             8             12             12
Max. HP   I/O(1)                   208          208           416            624            416           624            624
DSP Slices                        2,880        2,880         5,952          9,024          5,952         9,024          9,024
System Monitor                      1            1              2             3              2              3             3
GTY Transceivers 32.75Gb/s(2)       32           32            64             96            64             96             32
GTM Transceivers 58.0Gb/s           0            0              0             0              0              0             32
100G / 50G KP4 FEC                  0            0              0             0              0              0           16/32
Transceiver Fractional PLLs         16           16            32             48            32             48             32
PCIE4 (PCIe Gen3 x16)               0            0              1             2              1              2             0
PCIE4C (PCIe Gen3 x16 /
Gen4 x8 / CCIX)(3)                  4            4              4             4              4              4             4

150G Interlaken                     –            –              2             4              2              4             4
100G Ethernet w/RS-FEC              2            2              5             8              5              8             10

Notes:
1. HP = High-performance I/O with support for I/O voltage from 1.0V to 1.8V.
2. GTY transceivers in the FLGF1924 package support data rates up to 16.3Gb/s. See Table 12.
3.    This block operates in compatibility mode for 16.0GT/s (Gen4) operation. Go to PG213, UltraScale+ Devices Integrated
      Block for PCI Express Product Guide, for details on compatibility mode.




Virtex UltraScale+ HBM Device-Package Combinations and Maximum I/Os
Table 12: Virtex UltraScale+ HBM Device-Package Combinations and Maximum I/Os

     Package        Package      VU31P         VU33P         VU35P         VU37P         VU45P         VU47P           VU57P
 (1)(2)(3)(4)      Dimensions
                     (mm)       HP, GTY       HP, GTY       HP, GTY       HP, GTY       HP, GTY       HP, GTY      HP, GTY, GTM

FSVH1924             45x45      208, 32
FSVH2104            47.5x47.5                 208, 32       416, 64                     416, 64
FSVH2892             55x55                                  416, 64       624, 96       416, 64       624, 96
FSVK2892             55x55                                                                                          624, 32, 32

Notes:
1. Go to Ordering Information for package designation details.
2. All packages have 1.0mm ball pitch.
3. Packages with the same last letter and number sequence, e.g., A2104, are footprint compatible with all other UltraScale
   architecture-based devices with the same sequence. The footprint compatible devices within this family are outlined. See the
   UltraScale Architecture Product Selection Guide for details on inter-family migration.
4. Consult UG583, UltraScale Architecture PCB Design User Guide for specific migration details.




DS890 (v3.13) July 21, 2020                             www.xilinx.com
Product Specification                                                                                                             13
             Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 15 of 51 PageID #: 393
                                                                    UltraScale Architecture and Product Data Sheet: Overview




Zynq UltraScale+ MPSoC: CG Device Feature Summary
Table 13: Zynq UltraScale+ MPSoC: CG Device Feature Summary
(3)




                                     ZU2CG          ZU3CG          ZU4CG         ZU5CG         ZU6CG          ZU7CG         ZU9CG
                                    Dual-core Arm Cortex-A53 MPCore with CoreSight; NEON & Single/Double Precision Floating Point;
      Application Processing Unit                               32KB/32KB L1 Cache, 1MB L2 Cache

      Real-Time Processing Unit              Dual-core Arm Cortex-R5F with CoreSight; Single/Double Precision Floating Point;
                                                                    32KB/32KB L1 Cache, and TCM
      Embedded and External                  256KB On-Chip Memory w/ECC; External DDR4; DDR3; DDR3L; LPDDR4; LPDDR3;
      Memory                                                      External Quad-SPI; NAND; eMMC
                                    214 PS I/O; UART; CAN; USB 2.0; I2C; SPI; 32b GPIO; Real Time Clock; WatchDog Timers; Triple
      General Connectivity                                                Timer Counters
      High-Speed Connectivity                   4 PS-GTR; PCIe Gen1/2; Serial ATA 3.1; DisplayPort 1.2a; USB 3.0; SGMII
      System Logic Cells             103,320        154,350       192,150       256,200        469,446       504,000       599,550
      CLB Flip-Flops                 94,464         141,120       175,680       234,240        429,208       460,800       548,160
      CLB LUTs                       47,232         70,560         87,840       117,120        214,604       230,400       274,080
      Distributed RAM (Mb)             1.2            1.8            2.6           3.5           6.9            6.2              8.8
      Block RAM Blocks                 150            216           128            144           714           312              912
      Block RAM (Mb)                   5.3            7.6            4.5           5.1           25.1          11.0             32.1
      UltraRAM Blocks                   0              0             48            64             0             96               0
      UltraRAM (Mb)                     0              0            13.5          18.0            0            27.0              0
      DSP Slices                       240            360           728           1,248         1,973         1,728             2,520
      CMTs                              3              3              4             4             4              8               4
      Max. HP   I/O(1)                 156            156           156            156           208           416              208
      Max. HD   I/O(2)                 96              96            96            96            120            48              120
      System Monitor                    2              2              2             2             2              2               2
      GTH Transceiver 16.3Gb/s(3)       0              0             16            16             24            24               24
      GTY Transceivers 32.75Gb/s        0              0              0             0             0              0               0
      Transceiver Fractional PLLs       0              0              8             8             12            12               12
      PCIE4 (PCIe Gen3 x16)             0              0              2             2             0              2               0
      150G Interlaken                   0              0              0             0             0              0               0
      100G Ethernet w/ RS-FEC           0              0              0             0             0              0               0

  Notes:
  1. HP = High-performance I/O with support for I/O voltage from 1.0V to 1.8V.
  2. HD = High-density I/O with support for I/O voltage from 1.2V to 3.3V.
  3. GTH transceivers in the SFVC784 package support data rates up to 12.5Gb/s. See Table 14.




DS890 (v3.13) July 21, 2020                                   www.xilinx.com
Product Specification                                                                                                                   14
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 16 of 51 PageID #: 394
                                                             UltraScale Architecture and Product Data Sheet: Overview


Zynq UltraScale+: CG Device-Package Combinations and Maximum I/Os
Table 14: Zynq UltraScale+ MPSoC: CG Device-Package Combinations and Maximum I/Os
                   Package       ZU2CG        ZU3CG          ZU4CG        ZU5CG       ZU6CG         ZU7CG        ZU9CG
     Package
(1)(2)(3)(4)(5)   Dimensions     HD, HP       HD, HP        HD, HP        HD, HP      HD, HP       HD, HP        HD, HP
                    (mm)        GTH, GTY     GTH, GTY      GTH, GTY      GTH, GTY    GTH, GTY     GTH, GTY      GTH, GTY
                                  24, 58       24, 58
SBVA484(6)          19x19
                                   0, 0         0, 0
                                 24, 156      24, 156
SFVA625             21x21
                                  0, 0          0, 0
                                 96, 156      96, 156        96, 156      96, 156
SFVC784(7)          23x23
                                  0, 0          0, 0           4, 0        4, 0
                                                             48, 156      48, 156                   48, 156
FBVB900             31x31
                                                              16, 0        16, 0                     16, 0
                                                                                      48, 156                    48, 156
FFVC900             31x31
                                                                                       16, 0                      16, 0
                                                                                      120, 208                  120, 208
FFVB1156            35x35
                                                                                       24, 0                      24, 0
                                                                                                    48, 312
FFVC1156            35x35
                                                                                                     20, 0
                                                                                                    48, 416
FFVF1517            40x40
                                                                                                     24, 0

Notes:
1.   Go to Ordering Information for package designation details.
2.   FB/FF packages have 1.0mm ball pitch. SB/SF packages have 0.8mm ball pitch.
3.   All device package combinations bond out 4 PS-GTR transceivers.
4.   All device package combinations bond out 214 PS I/O except ZU2CG and ZU3CG in the SBVA484 and SFVA625 packages,
     which bond out 170 PS I/Os. Packages that bond out 170 PS I/O support DDR 32-bit only.
5.   Packages with the same last letter and number sequence, e.g., A484, are footprint compatible with all other UltraScale
     architecture-based devices with the same sequence. The footprint compatible devices within this family are outlined.
6.   All 58 HP I/O pins are powered by the same VCCO supply.
7.   GTH transceivers in the SFVC784 package support data rates up to 12.5Gb/s.




DS890 (v3.13) July 21, 2020                             www.xilinx.com
Product Specification                                                                                                      15
                                                                                                          UltraScale Architecture and Product Data Sheet: Overview




Zynq UltraScale+ MPSoC: EG Device Feature Summary
Table 15: Zynq UltraScale+ MPSoC: EG Device Feature Summary
                                ZU2EG       ZU3EG       ZU4EG          ZU5EG        ZU6EG        ZU7EG       ZU9EG       ZU11EG       ZU15EG      ZU17EG    ZU19EG
Application Processing Unit       Quad-core Arm Cortex-A53 MPCore with CoreSight; NEON & Single/Double Precision Floating Point; 32KB/32KB L1 Cache, 1MB L2 Cache
Real-Time Processing Unit                   Dual-core Arm Cortex-R5F with CoreSight; Single/Double Precision Floating Point; 32KB/32KB L1 Cache, and TCM
Embedded and External                                      256KB On-Chip Memory w/ECC; External DDR4; DDR3; DDR3L; LPDDR4; LPDDR3;
Memory                                                                          External Quad-SPI; NAND; eMMC
General Connectivity                        214 PS I/O; UART; CAN; USB 2.0; I2C; SPI; 32b GPIO; Real Time Clock; WatchDog Timers; Triple Timer Counters
High-Speed Connectivity                                          4 PS-GTR; PCIe Gen1/2; Serial ATA 3.1; DisplayPort 1.2a; USB 3.0; SGMII
Graphic Processing Unit                                                             Arm Mali-400 MP2; 64KB L2 Cache
System Logic Cells              103,320    154,350      192,150        256,200      469,446     504,000      599,550      653,100     746,550     926,194   1,143,450
CLB Flip-Flops                  94,464     141,120      175,680        234,240      429,208     460,800      548,160     597,120      682,560     846,806   1,045,440
CLB LUTs                        47,232      70,560       87,840        117,120      214,604     230,400      274,080      298,560     341,280     423,403   522,720
Distributed RAM (Mb)              1.2         1.8         2.6            3.5          6.9         6.2          8.8          9.1            11.3     8.0        9.8
Block RAM Blocks                 150          216         128            144          714         312          912          600            744     796        984
Block RAM (Mb)                    5.3         7.6         4.5            5.1         25.1         11.0         32.1        21.1            26.2    28.0       34.6
UltraRAM Blocks                   0            0           48            64            0           96           0           80             112     102        128
UltraRAM (Mb)                     0            0          13.5          18.0           0          27.0          0          22.5            31.5    28.7       36.0
DSP Slices                       240          360         728           1,248        1,973       1,728        2,520        2,928       3,528       1,590     1,968
CMTs                              3            3           4              4            4           8            4            8              4       11         11
Max. HP I/O(1)                   156          156         156            156          208         416          208          416            208     572        572
Max. HD I/O(2)                    96          96           96            96           120          48          120          96             120      96         96
System Monitor                    2            2           2              2            2           2            2            2              2       2          2
GTH Transceiver   16.3Gb/s(3)     0            0           16            16           24           24           24          32             24       44         44
GTY Transceivers 32.75Gb/s        0            0           0              0            0           0            0           16              0       28         28
Transceiver Fractional PLLs       0            0           8              8           12           12           12          24             12       36         36
PCIE4 (PCIe Gen3 x16)             0            0           2              2            0           2            0            4              0       4          5
150G Interlaken                   0            0           0              0            0           0            0            1              0       2          4
100G Ethernet w/ RS-FEC           0            0           0              0            0           0            0            2              0       2          4

Notes:
1. HP = High-performance I/O with support for I/O voltage from 1.0V to 1.8V.
2. HD = High-density I/O with support for I/O voltage from 1.2V to 3.3V.
                                                                                                                                                                           Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 17 of 51 PageID #: 395




3. GTH transceivers in the SFVC784 package support data rates up to 12.5Gb/s. See Table 16.


DS890 (v3.13) July 21, 2020                                                    www.xilinx.com
Product Specification                                                                                                                                                 16
                                                                                                        UltraScale Architecture and Product Data Sheet: Overview


Zynq UltraScale+ MPSoC: EG Device-Package Combinations and Maximum I/Os
Table 16: Zynq UltraScale+ MPSoC: EG Device-Package Combinations and Maximum I/Os
                    Package    ZU2EG    ZU3EG    ZU4EG    ZU5EG    ZU6EG    ZU7EG    ZU9EG    ZU11EG   ZU15EG   ZU17EG   ZU19EG
     Package
 (1)(2)(3)(4)(5)   Dimensions  HD, HP   HD, HP   HD, HP   HD, HP   HD, HP   HD, HP   HD, HP   HD, HP   HD, HP   HD, HP   HD, HP
                     (mm)     GTH, GTY GTH, GTY GTH, GTY GTH, GTY GTH, GTY GTH, GTY GTH, GTY GTH, GTY GTH, GTY GTH, GTY GTH, GTY
                                 24, 58       24, 58
SBVA484(6)           19x19
                                  0, 0         0, 0
                                 24, 156     24, 156
SFVA625              21x21
                                  0, 0         0, 0
                                 96, 156     96, 156     96, 156     96, 156
SFVC784(7)           23x23
                                  0, 0         0, 0       4, 0         4, 0
                                                         48, 156     48, 156                  48, 156
FBVB900              31x31
                                                          16, 0       16, 0                    16, 0
                                                                                  48, 156                  48, 156                48, 156
FFVC900              31x31
                                                                                   16, 0                    16, 0                  16, 0
                                                                                 120, 208                  120, 208               120, 208
FFVB1156             35x35
                                                                                  24, 0                     24, 0                   24, 0
                                                                                              48, 312                 48, 312
FFVC1156             35x35
                                                                                               20, 0                   20, 0
                                                                                                                      72, 416                 72, 572      72, 572
FFVB1517             40x40
                                                                                                                       16, 0                   16, 0        16, 0
                                                                                              48, 416                 48, 416
FFVF1517             40x40
                                                                                               24, 0                   32, 0
                                                                                                                      96, 416                 96, 416      96, 416
FFVC1760            42.5x42.5
                                                                                                                       32, 16                  32, 16      32, 16
                                                                                                                                              48, 260      48, 260
FFVD1760            42.5x42.5
                                                                                                                                               44, 28      44, 28
                                                                                                                                              96, 572      96, 572
FFVE1924             45x45
                                                                                                                                               44, 0        44, 0

Notes:
1.   Go to Ordering Information for package designation details.
2.   FB/FF packages have 1.0mm ball pitch. SB/SF packages have 0.8mm ball pitch.
3.   All device package combinations bond out 4 PS-GTR transceivers.
4.   All device package combinations bond out 214 PS I/O except ZU2EG and ZU3EG in the SBVA484 and SFVA625 packages, which bond out 170 PS I/Os. Packages that
     bond out 170 PS I/O support DDR 32-bit only.
5.   Packages with the same last letter and number sequence, e.g., A484, are footprint compatible with all other UltraScale architecture-based devices with the same
     sequence. The footprint compatible devices within this family are outlined.
6.   All 58 HP I/O pins are powered by the same VCCO supply.
                                                                                                                                                                       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 18 of 51 PageID #: 396




7.   GTH transceivers in the SFVC784 package support data rates up to 12.5Gb/s.



DS890 (v3.13) July 21, 2020                                               www.xilinx.com
Product Specification                                                                                                                                             17
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 19 of 51 PageID #: 397
                                                                UltraScale Architecture and Product Data Sheet: Overview




Zynq UltraScale+ MPSoC: EV Device Feature Summary
Table 17: Zynq UltraScale+ MPSoC: EV Device Feature Summary
                                            ZU4EV                            ZU5EV                             ZU7EV

Application Processing Unit      Quad-core Arm Cortex-A53 MPCore with CoreSight; NEON & Single/Double Precision Floating Point;
                                                            32KB/32KB L1 Cache, 1MB L2 Cache

Real-Time Processing Unit                Dual-core Arm Cortex-R5F with CoreSight; Single/Double Precision Floating Point;
                                                                32KB/32KB L1 Cache, and TCM
Embedded and External                   256KB On-Chip Memory w/ECC; External DDR4; DDR3; DDR3L; LPDDR4; LPDDR3;
Memory                                                       External Quad-SPI; NAND; eMMC

General Connectivity             214 PS I/O; UART; CAN; USB 2.0; I2C; SPI; 32b GPIO; Real Time Clock; WatchDog Timers; Triple
                                                                       Timer Counters
High-Speed Connectivity                     4 PS-GTR; PCIe Gen1/2; Serial ATA 3.1; DisplayPort 1.2a; USB 3.0; SGMII
Graphic Processing Unit                                        Arm Mali-400 MP2; 64KB L2 Cache
Video Codec                                   1                                 1                                1
System Logic Cells                         192,150                          256,200                           504,000
CLB Flip-Flops                             175,680                          234,240                           460,800
CLB LUTs                                    87,840                          117,120                           230,400
Distributed RAM (Mb)                          2.6                              3.5                               6.2
Block RAM Blocks                             128                               144                              312
Block RAM (Mb)                                4.5                              5.1                              11.0
UltraRAM Blocks                               48                               64                                96
UltraRAM (Mb)                                13.5                             18.0                              27.0
DSP Slices                                   728                              1,248                            1,728
CMTs                                          4                                 4                                 8
Max. HP   I/O(1)                             156                               156                              416
Max. HD I/O(2)                                96                               96                                48
System Monitor                                2                                 2                                2
GTH Transceiver    16.3Gb/s(3)                16                               16                                24
GTY Transceivers 32.75Gb/s                    0                                 0                                0
Transceiver Fractional PLLs                   8                                 8                                12
PCIE4 (PCIe Gen3 x16)                         2                                 2                                 2
150G Interlaken                               0                                 0                                0
100G Ethernet w/ RS-FEC                       0                                 0                                0

Notes:
1. HP = High-performance I/O with support for I/O voltage from 1.0V to 1.8V.
2. HD = High-density I/O with support for I/O voltage from 1.2V to 3.3V.
3. GTH transceivers in the SFVC784 package support data rates up to 12.5Gb/s. See Table 18.




DS890 (v3.13) July 21, 2020                              www.xilinx.com
Product Specification                                                                                                         18
        Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 20 of 51 PageID #: 398
                                                              UltraScale Architecture and Product Data Sheet: Overview


Zynq UltraScale+: EV Device-Package Combinations and Maximum I/Os
Table 18: Zynq UltraScale+ MPSoC: EV Device-Package Combinations and Maximum I/Os
                  Package                  ZU4EV                          ZU5EV                           ZU7EV
     Package
 (1)(2)(3)(4)    Dimensions               HD, HP                          HD, HP                          HD, HP
                   (mm)                  GTH, GTY                        GTH, GTY                        GTH, GTY
                                          96, 156                         96, 156
SFVC784(5)          23x23
                                           4, 0                             4, 0
                                          48, 156                         48, 156                         48, 156
FBVB900             31x31
                                           16, 0                           16, 0                           16, 0
                                                                                                          48, 312
FFVC1156            35x35
                                                                                                           20, 0
                                                                                                          48, 416
FFVF1517            40x40
                                                                                                           24, 0

Notes:
1.    Go to Ordering Information for package designation details.
2.    FB/FF packages have 1.0mm ball pitch. SF packages have 0.8mm ball pitch.
3.    All device package combinations bond out 4 PS-GTR transceivers.
4.    GTH transceivers in the SFVC784 package support data rates up to 12.5Gb/s.
5.    Packages with the same last letter and number sequence, e.g., B900, are footprint compatible with all other UltraScale
      architecture-based devices with the same sequence. The footprint compatible devices within this family are outlined.




DS890 (v3.13) July 21, 2020                            www.xilinx.com
Product Specification                                                                                                          19
                                                                                                                          UltraScale Architecture and Product Data Sheet: Overview




Zynq UltraScale+ RFSoC: Device Feature Summary
Table 19: Zynq UltraScale+ RFSoC Feature Summary
                                    XCZU21DR       XCZU25DR       XCZU27DR       XCZU28DR       XCZU29DR       XCZU39DR       XCZU43DR       XCZU46DR          XCZU47DR    XCZU48DR       XCZU49DR
12-bit           # of ADCs               0              8              8              8             16             16              0                0             0             0              0
RF-ADC w/
DDC              Max Rate (GSPS)         –            4.096          4.096          4.096          2.058          2.220            –                –             –             –              –
14-bit           # of ADCs               0              0              0              0              0              0              4          8           4       8             8             16
RF-ADC w/
DDC              Max Rate (GSPS)         –              –              –              –              –              –             5.0        2.5         5.0      5.0          5.0            2.5
14-bit           # of DACs               0              8              8              8             16             16              4               12             8             8             16
RF-DAC w/
DUC              Max Rate (GSPS)         –            6.554          6.554          6.554          6.554          6.554          10.0             10.0           10.0         10.0           10.0
SD-FEC                                   8              0              0              8              0              0              0                8             0             8              0
Application Processing Unit                     Quad-core Arm Cortex-A53 MPCore with CoreSight™; NEON and Single/Double Precision Floating Point; 32KB/32KB L1 Cache, 1MB L2 Cache
Real-Time Processing Unit                                     Dual-core Arm Cortex-R5F with CoreSight; Single/Double Precision Floating Point; 32KB/32KB L1 Cache, and TCM
Embedded and External Memory                                 256KB On-Chip Memory w/ECC; External DDR4; DDR3; DDR3L; LPDDR4; LPDDR3; External Quad-SPI; NAND; eMMC
General Connectivity                                          214 PS I/O; UART; CAN; USB 2.0; I2C; SPI; 32b GPIO; Real Time Clock; Watchdog Timers; Triple Timer Counters
High-Speed Connectivity            4 PS-GTR; PCIe® Gen1/2; Serial ATA 3.1; DisplayPort 1.2a; USB 3.0; SGMII
System Logic Cells                    930,300       678,318         930,300        930,300       930,300        930,300        930,300        930,300           930,300      930,300       930,300
CLB Flip-Flops                        850,560       620,176         850,560        850,560       850,560        850,560        850,560        850,560           850,560      850,560       850,560
CLB LUTs                              425,280       310,088         425,280        425,280       425,280        425,280        425,280        425,280           425,280      425,280       425,280
Distributed RAM (Mb)                   13.0            9.6            13.0          13.0           13.0           13.0           13.0             13.0           13.0         13.0           13.0
Block RAM Blocks                       1,080           792           1,080          1,080          1,080          1,080          1,080            1,080          1,080        1,080          1,080
Block RAM (Mb)                         38.0           27.8            38.0          38.0           38.0           38.0           38.0             38.0           38.0         38.0           38.0
UltraRAM Blocks                         80             48              80            80             80             80             80               80             80           80             80
UltraRAM (Mb)                          22.5           13.5            22.5          22.5           22.5           22.5           22.5             22.5           22.5         22.5           22.5
DSP Slices                             4,272          3,145          4,272          4,272          4,272          4,272          4,272            4,272          4,272        4,272          4,272
CMTs                                     8              6              8              8              8              8              8                8             8             8              8
Maximum HP I/O                          208            299            299            299            312            312            299              299           299           299            312
Maximum HD I/O                          72             48              48            48             96             96             48               48             48           48             96
System Monitor                           1              1              1              1              1              1              1                1             1             1              1
GTY Transceivers                        16              8              16            16             16             16             16               16             16           16             16
Transceivers Fractional PLLs             8              4              8              8              8              8              8                8             8             8              8
PCIE4 (PCIe Gen3 x16)                    2              1              2              2              2              2              0                0             0             0              0
PCIE4C (PCIe Gen3 x16 / Gen4 x8
/ CCIX)(1)                               0              0              0              0              0              0              2               2              2             2              2

150G Interlaken                          1              1              1              1              1              1              1                1             1             1              1
100G Ethernet w/ RS-FEC                  2              1              2              2              2              2              2                2             2             2              2

Notes:
1.  This block operates in compatibility mode for 16.0GT/s (Gen4) operation. Go to PG213, UltraScale+ Devices Integrated Block for PCI Express Product Guide, for details on compatibility mode.
                                                                                                                                                                                                          Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 21 of 51 PageID #: 399




DS890 (v3.13) July 21, 2020                                                                www.xilinx.com
Product Specification                                                                                                                                                                                20
                                                                                                                             UltraScale Architecture and Product Data Sheet: Overview


Table 20: Zynq UltraScale+ RFSoC Device-Package Combinations and Maximum I/Os
                               XCZU21DR        XCZU25DR       XCZU27DR       XCZU28DR        XCZU29DR        XCZU39DR        XCZU43DR        XCZU46DR          XCZU47DR       XCZU48DR       XCZU49DR
 Package(1)    Dimensions                                                                               PSIO, HDIO, HPIO,
                                                                                                   PS-GTR, GTY, RF-ADC, RF-DAC
                               214, 72, 208
  FFVD1156         35x35        4, 16, 0, 0

                                              214, 48, 104   214, 48, 104    214, 48, 104                                    214, 48, 104                      214, 48, 104   214, 48, 104
  FFVE1156         35x35                       4, 8, 8, 8     4, 8, 8, 8      4, 8, 8, 8                                      4, 8, 4, 4                        4, 8, 8, 8     4, 8, 8, 8

  FSVE1156         35x35                      214, 48, 104   214, 48, 104    214, 48, 104                                    214, 48, 104                      214, 48, 104   214, 48, 104
                                               4, 8, 8, 8     4, 8, 8, 8      4, 8, 8, 8                                      4, 8, 4, 4                        4, 8, 8, 8     4, 8, 8, 8

                                              214, 48, 299   214, 48, 299    214, 48, 299                                    214, 48, 299                      214, 48, 299   214, 48, 299
  FFVG1517         40x40
                                               4, 8, 8, 8     4, 16, 8, 8     4, 16, 8, 8                                     4, 16, 4, 4                       4, 16, 8, 8    4, 16, 8, 8
                                              214, 48, 299   214, 48, 299    214, 48, 299                                    214, 48, 299                      214, 48, 299   214, 48, 299
 FSVG1517          40x40                       4, 8, 8, 8     4, 16, 8, 8     4, 16, 8, 8                                     4, 16, 4, 4                       4, 16, 8, 8    4, 16, 8, 8
                                                                                             214, 96, 312    214, 96, 312                                                                    214, 96, 312
  FFVF1760       42.5x42.5                                                                   4, 16, 16, 16   4, 16, 16, 16                                                                   4, 16, 16, 16

                                                                                             214, 96, 312    214, 96, 312                                                                    214, 96, 312
  FSVF1760       42.5x42.5                                                                   4, 16, 16, 16   4, 16, 16, 16                                                                   4, 16, 16, 16

  FFVH1760       42.5x42.5                                                                                                                   214, 48, 312
                                                                                                                                            4, 16, 12(2), 12

                                                                                                                                             214, 48, 312
  FSVH1760       42.5x42.5                                                                                                                  4, 16, 12(2), 12

Notes:
1.  Package(2)s with the same last letter and number sequence, e.g., B900, are footprint compatible with all other UltraScale architecture-based devices with the same sequence. The footprint compatible
    devices within this family are outlined.
2.  Of these 12 RF-ADCs, 8 can operate up to 2.5 GSPS and 4 can operate up to 5.0 GSPS.
                                                                                                                                                                                                             Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 22 of 51 PageID #: 400




DS890 (v3.13) July 21, 2020                                                                 www.xilinx.com
Product Specification                                                                                                                                                                                   21
                          Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 23 of 51 PageID #: 401
                                                                    UltraScale Architecture and Product Data Sheet: Overview




Device Layout
UltraScale devices are arranged in a column-and-grid layout. Columns of resources are combined in
different ratios to provide the optimum capability for the device density, target market or application, and
device cost. At the core of Zynq UltraScale+ MPSoCs and RFSoCs is the processing system that displaces
some of the full or partial columns of programmable logic resources. Figure 1 shows a device-level view
with resources grouped together. For simplicity, certain resources such as the processing system,
integrated blocks for PCIe, configuration logic, and System Monitor are not shown.
X-Ref Target - Figure 1




                                                  Figure 1: FPGA with Columnar Resources
Resources within the device are divided into segmented clock regions. The height of a clock region is
60 CLBs. A bank of 52 I/Os, 24 DSP slices, 12 block RAMs, or 4 transceiver channels also matches the height
of a clock region. The width of a clock region is essentially the same in all cases, regardless of device size
or the mix of resources in the region, enabling repeatable timing results. Each segmented clock region
contains vertical and horizontal clock routing that span its full height and width. These horizontal and
vertical clock routes can be segmented at the clock region boundary to provide a flexible,
high-performance, low-power clock distribution architecture. Figure 2 is a representation of an FPGA
divided into regions.
X-Ref Target - Figure 2




                                           Figure 2: Column-Based FPGA Divided into Clock Regions




DS890 (v3.13) July 21, 2020                                   www.xilinx.com
Product Specification                                                                                                    22
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 24 of 51 PageID #: 402
                                                    UltraScale Architecture and Product Data Sheet: Overview




RF Data Converter Subsystem
Zynq UltraScale+ RFSoCs contain an RF data converter subsystem consisting of multiple RF-ADCs and
RF-DACs.


RF-ADCs
The RF-ADCs can be configured individually for real input signals. RF-ADCs in all devices other than the
XCZU43DR can also be configured as a pair for I/Q input signals. The RF-ADC tile has one PLL and a
clocking instance. Decimation filters in the RF-ADCs can operate in varying decimation modes at 80% of
Nyquist bandwidth with 89dB stop-band attenuation. Each RF-ADC contains a 48-bit numerically
controlled oscillator (NCO) and a dedicated high-speed, high-performance, differential input buffer with
on-chip calibrated 100 termination.


RF-DACs
The RF-DACs can be configured individually for real outputs. RF-DACs in all devices other than the
XCZU43DR can also be configured as a pair for I/Q output signal generation. The RF-DAC tile has one PLL
and a clocking instance. Interpolation filters in the RF-DACs can operate in varying interpolation modes at
80% of Nyquist bandwidth with 89dB stop-band attenuation. Each RF-DAC contains a 48-bit NCO.




Soft-Decision Forward Error Correction (SD-FEC)
Some members of the Zynq UltraScale+ RFSoC family contain integrated SD-FEC blocks capable of
encoding and decoding using LDPC codes and decoding using Turbo codes.


LDPC Decoding/Encoding
A range of quasi-cyclic codes can be configured over an AXI4-Lite interface. Code parameter memory can
be shared across up to 128 codes. Codes can be selected on a block-by-block basis with the encoder able
to reuse suitable decoder codes. The SD-FEC uses a normalized min-sum decoding algorithm with a
normalization factor programmable from 0.0625 to 1 in increments of 0.0625. There can be between 1 and
63 iterations for each codeword. Early termination is specified for each codeword to be none, one, or both
of the following:

   Parity check passes
   No change in hard information or parity bits since last operation

Soft or hard outputs are specified for each codeword to include information and optional parity with 6-bit
soft log-likelihood ratio (LLR) on inputs and 8-bit LLR on outputs.




DS890 (v3.13) July 21, 2020                   www.xilinx.com
Product Specification                                                                                    23
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 25 of 51 PageID #: 403
                                                     UltraScale Architecture and Product Data Sheet: Overview


Turbo Decoding
In Turbo mode, the SD-FEC can use the Max, Max Scale, or Max Star algorithms. When using the Max Scale
algorithm, the scale factor is programmable from 0.0625 to 1 in increments of 0.0625. There can be
between 1 and 63 iterations for each codeword, specified using the AXI4-Stream control interface. Early
termination is specified for each codeword to be none, one, or both of the following:

   CRC passes
   No change in hard decision since last iteration

Soft or hard outputs are specified for each codeword to include systematic and optionally parity 0 and
parity 1 with 8-bit soft LLR on inputs and outputs.




DS890 (v3.13) July 21, 2020                  www.xilinx.com
Product Specification                                                                                     24
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 26 of 51 PageID #: 404
                                                    UltraScale Architecture and Product Data Sheet: Overview




Processing System (PS)
Zynq UltraScale+ MPSoCs and RFSoCs consist of a PS coupled with programmable logic. The contents of
the PS varies between the different Zynq UltraScale+ devices. All devices contain an APU, an RPU, and
many peripherals for connecting the multiple processing engines to external components. The EG and EV
devices contain a GPU and the EV devices contain a video codec unit (VCU). The components of the PS are
connected together and to the PL through a multi-layered Arm AMBA AXI non-blocking interconnect that
supports multiple simultaneous master-slave transactions. Traffic through the interconnect can be
regulated by the quality of service (QoS) block in the interconnect. Twelve dedicated AXI 32-bit, 64-bit, or
128-bit ports connect the PL to high-speed interconnect and DDR in the PS via a FIFO interface.

There are four independently controllable power domains: the PL plus three within the PS (full power,
lower power, and battery power domains). Additionally, many peripherals support clock gating and power
gating to further reduce dynamic and static power consumption.


Application Processing Unit (APU)
The APU has a feature-rich dual-core or quad-core Arm Cortex-A53 processor. Cortex-A53 cores are
32-bit/64-bit application processors based on Arm-v8A architecture, offering the best
performance-to-power ratio. The Armv8 architecture supports hardware virtualization. Each of the
Cortex-A53 cores has: 32KB of instruction and data L1 caches, with parity and ECC protection respectively;
a NEON SIMD engine; and a single and double precision floating point unit. In addition to these blocks,
the APU consists of a snoop control unit and a 1MB L2 cache with ECC protection to enhance system-level
performance. The snoop control unit keeps the L1 caches coherent thus eliminating the need of spending
software bandwidth for coherency. The APU also has a built-in interrupt controller supporting virtual
interrupts. The APU communicates to the rest of the PS through 128-bit AXI coherent extension (ACE) port
via Cache Coherent Interconnect (CCI) block, using the System Memory Management Unit (SMMU). The
APU is also connected to the Programmable Logic (PL), through the 128-bit accelerator coherency port
(ACP), providing a low latency coherent port for accelerators in the PL. To support real-time debug and
trace, each core also has an Embedded Trace Macrocell (ETM) that communicates with the Arm



Real-Time Processing Unit (RPU)
The RPU in the PS contains a dual-core Arm Cortex-R5F PS. Cortex-R5F cores are 32-bit real-time
processor cores based on Arm-v7R architecture. Each of the Cortex-R5F cores has 32KB of level-1 (L1)
instruction and data cache with ECC protection. In addition to the L1 caches, each of the Cortex-R5F cores
also has a 128KB tightly coupled memory (TCM) interface for real-time single cycle access. The RPU also
has a dedicated interrupt controller. The RPU can operate in either split or lock-step mode. In split mode,
both processors run independently of each other. In lock-step mode, they run in parallel with each other,
with integrated comparator logic, and the TCMs are used as 256KB unified memory. The RPU
communicates with the rest of the PS via the 128-bit AXI-4 ports connected to the low power domain
switch. It also communicates directly with the PL through 128-bit low latency AXI-4 ports. To support
real-time debug and trace each core also has an embedded trace macrocell (ETM) that communicates with
the Arm CoreSight Debug System.




DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                     25
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 27 of 51 PageID #: 405
                                                    UltraScale Architecture and Product Data Sheet: Overview


External Memory
The PS can interface to many types of external memories through dedicated memory controllers. The
dynamic memory controller supports DDR3, DDR3L, DDR4, LPDDR3, and LPDDR4 memories. The
multi-protocol DDR memory controller can be configured to access a 2GB address space in 32-bit
addressing mode and up to 32GB in 64-bit addressing mode using a single or dual rank configuration of
8-bit, 16-bit, or 32-bit DRAM memories. Both 32-bit and 64-bit bus access modes are protected by ECC
using extra bits.

The SD/eMMC controller supports 1 and 4 bit data interfaces at low, default, high-speed, and
ultra-high-speed (UHS) clock rates. This controller also supports 1-, 4-, or 8-bit-wide eMMC interfaces that
are compliant to the eMMC 4.51 specification. eMMC is one of the primary boot and configuration modes
for Zynq UltraScale+ MPSoCs and RFSoCs and supports boot from managed NAND devices. The controller
has a built-in DMA for enhanced performance.

The Quad-SPI controller is one of the primary boot and configuration devices. It supports 4-byte and
3-byte addressing modes. In both addressing modes, single, dual-stacked, and dual-parallel
configurations are supported. Single mode supports a quad serial NOR flash memory, while in double
stacked and double parallel modes, it supports two quad serial NOR flash memories.

The NAND controller is based on ONFI3.1 specification. It has an 8-pin interface and provides 200Mb/s of
bandwidth in synchronous mode. It supports 24 bits of ECC thus enabling support for SLC NAND
memories. It has two chip-selects to support deeper memory and a built-in DMA for enhanced
performance.


General Connectivity
There are many peripherals in the PS for connecting to external devices over industry standard protocols,
including CAN2.0B, USB, Ethernet, I2C, and UART. Many of the peripherals support clock gating and power
gating modes to reduce dynamic and static power consumption.

USB 3.0/2.0
The pair of USB controllers can be configured as host, device, or On-The-Go (OTG). The core is compliant
to USB 3.0 specification and supports super, high, full, and low speed modes in all configurations. In host
mode, the USB controller is compliant with the Intel XHCI specification. In device mode, it supports up to
12 end points. While operating in USB 3.0 mode, the controller uses the serial transceiver and operates up
to 5.0Gb/s. In USB 2.0 mode, the Universal Low Peripheral Interface (ULPI) is used to connect the controller
to an external PHY operating up to 480Mb/s. The ULPI is also connected in USB 3.0 mode to support
high-speed operations.

Ethernet MAC
The four tri-speed ethernet MACs support 10Mb/s, 100Mb/s, and 1Gb/s operations. The MACs support
jumbo frames and time stamping through the interfaces based on IEEE Std 1588v2. The ethernet MACs can
be connected through the serial transceivers (SGMII), the MIO (RGMII), or through EMIO (GMII). The GMII
interface can be converted to a different interface within the PL.




DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                     26
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 28 of 51 PageID #: 406
                                                    UltraScale Architecture and Product Data Sheet: Overview


High-Speed Connectivity
The PS includes four PS-GTR transceivers (transmit and receive), supporting data rates up to 6.0Gb/s and
can interface to the peripherals for communication over PCIe, SATA, USB 3.0, SGMII, and DisplayPort.

PCIe
The integrated block for PCIe is compliant with PCI Express base specification 2.1 and supports x1, x2, and
x4 configurations as root complex or end point, compliant to transaction ordering rules in both
configurations. It has built-in DMA, supports one virtual channel and provides fully configurable base
address registers.

SATA
Users can connect up to two external devices using the two SATA host port interfaces compliant to the
SATA 3.1 specification. The SATA interfaces can operate at 1.5Gb/s, 3.0Gb/s, or 6.0Gb/s data rates and are
compliant with advanced host controller interface (AHCI) version 1.3 supporting partial and slumber
power modes.

DisplayPort
The DisplayPort controller supports up to two lanes of source-only DisplayPort compliant with VESA
DisplayPort v1.2a specification (source only) at 1.62Gb/s, 2.7Gb/s, and 5.4Gb/s data rates. The controller
supports single stream transport (SST); video resolution up to 4Kx2K at a 30Hz frame rate; video formats
Y-only, YCbCr444, YCbCr422, YCbCr420, RGB, YUV444, YUV422, xvYCC, and pixel color depth of 6, 8, 10,
and 12 bits per color component.

Graphics Processing Unit (GPU)
The dedicated Arm Mali-400 MP2 GPU in the PS supports 2D and 3D graphics acceleration up to 1080p
resolution. The Mali-400 supports OpenGL ES 1.1 and 2.0 for 3D graphics and Open VG 1.1 standards for
2D vector graphics. It has a geometry processor (GP) and 2 pixel processors to perform tile rendering
operations in parallel. It has dedicated Memory management units for GP and pixel processors, which
supports 4 KB page size. The GPU also has 64KB level-2 (L2) read-only cache. It supports 4X and 16X Full
scene Anti-Aliasing (FSAA). It is fully autonomous, enabling maximum parallelization between APU and
GPU. It has built-in hardware texture decompression, allowing the texture to remain compressed (in ETC
format) in graphics hardware and decompress the required samples on the fly. It also supports efficient
alpha blending of multiple layers in hardware without additional bandwidth consumption. It has a pixel fill
rate of 2Mpixel/sec/MHz and a triangle rate of 0.1Mvertex/sec/MHz. The GPU supports extensive texture
format for RGBA 8888, 565, and 1556 in Mono 8, 16, and YUV formats. For power sensitive applications,
the GPU supports clock and power gating for each GP, pixel processors, and L2 cache. During power
gating, GPU does not consume any static or dynamic power; during clock gating, it only consumes static
power.


Video Codec Unit (VCU)
The video codec unit (VCU) provides multi-standard video encoding and decoding capabilities, including:
High Efficiency Video Coding (HEVC), i.e., H.265; and Advanced Video Coding (AVC), i.e., H.264 standards.
The VCU is capable of simultaneous encode and decode at rates up to 4Kx2K at 60 frames per second (fps)
(approx. 600Mpixel/sec) or 8Kx4K at a reduced frame rate (~15fps).

DS890 (v3.13) July 21, 2020                   www.xilinx.com
Product Specification                                                                                    27
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 29 of 51 PageID #: 407
                                                     UltraScale Architecture and Product Data Sheet: Overview




Input/Output
All UltraScale devices, whether FPGA, MPSoC, or RFSoCs, have I/O pins for communicating to external
components. In addition, in the PS, there are another 78 I/Os that the I/O peripherals use to communicate
to external components, referred to as multiplexed I/O (MIO). If more than 78 pins are required by the I/O
peripherals, the I/O pins in the PL can be used to extend the MPSoC or RFSoC interfacing capability,
referred to as extended MIO (EMIO).

The number of I/O pins in UltraScale FPGAs and in the programmable logic of Zynq UltraScale+ MPSoCs
and RFSoCs varies depending on device and package. Each I/O is configurable and can comply with a large
number of I/O standards. The I/Os are classed as high-range (HR), high-performance (HP), or high-density
(HD). The HR I/Os offer the widest range of voltage support, from 1.2V to 3.3V. The HP I/Os are optimized
for highest performance operation, from 1.0V to 1.8V. The HD I/Os are reduced-feature I/Os organized in
banks of 24, providing voltage support from 1.2V to 3.3V.

All I/O pins are organized in banks, with 52 HP or HR pins per bank or 24 HD pins per bank. Each bank has
one common V CCO output buffer power supply, which also powers certain input buffers. In addition, HR
banks can be split into two half-banks, each with their own VCCO supply. Some single-ended input buffers
require an internally generated or an externally applied reference voltage (VREF). V REF pins can be driven
directly from the PCB or internally generated using the internal V REF generator circuitry present in each
bank.


I/O Electrical Characteristics
Single-ended outputs use a conventional CMOS push/pull output structure driving High towards V CCO or
Low towards ground, and can be put into a high-Z state. The system designer can specify the slew rate and
the output strength. The input is always active but is usually ignored while the output is active. Each pin
can optionally have a weak pull-up or a weak pull-down resistor.

Most signal pin pairs can be configured as differential input pairs or output pairs. Differential input pin
pairs can optionally be terminated with a 100 internal resistor. All UltraScale devices support differential
standards beyond LVDS, including RSDS, BLVDS, differential SSTL, and differential HSTL. Each of the I/Os
supports memory I/O standards, such as single-ended and differential HSTL as well as single-ended and
differential SSTL. UltraScale+ families add support for MIPI with a dedicated D-PHY in the I/O bank.

3-State Digitally Controlled Impedance and Low Power I/O Features
The 3-state Digitally Controlled Impedance (T_DCI) can control the output drive impedance (series
termination) or can provide parallel termination of an input signal to V CCO or split (Thevenin) termination
to VCCO /2. This allows users to eliminate off-chip termination for signals using T_DCI. In addition to board
space savings, the termination automatically turns off when in output mode or when 3-stated, saving
considerable power compared to off-chip termination. The I/Os also have low power modes for IBUF and
IDELAY to provide further power savings, especially when used to implement memory interfaces.




DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                      28
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 30 of 51 PageID #: 408
                                                    UltraScale Architecture and Product Data Sheet: Overview


I/O Logic
Input and Output Delay
All inputs and outputs can be configured as either combinatorial or registered. Double data rate (DDR) is
supported by all inputs and outputs. Any input or output can be individually delayed by up to 1,250ps of

delay steps can be set by configuration and can also be incremented or decremented while in use. The
IDELAY and ODELAY can be cascaded together to double the amount of delay in a single direction.

ISERDES and OSERDES
Many applications combine high-speed, bit-serial I/O with slower parallel operation inside the device. This
requires a serializer and deserializer (SerDes) inside the I/O logic. Each I/O pin possesses an IOSERDES
(ISERDES and OSERDES) capable of performing serial-to-parallel or parallel-to-serial conversions with
programmable widths of 2, 4, or 8 bits. These I/O logic features enable high-performance interfaces, such
as Gigabit Ethernet/1000BaseX/SGMII, to be moved from the transceivers to the SelectIO interface.




DS890 (v3.13) July 21, 2020                   www.xilinx.com
Product Specification                                                                                    29
                                                                                               UltraScale Architecture and Product Data Sheet: Overview




High-Speed Serial Transceivers
Serial data transmission between devices on the same PCB, over backplanes, and across even longer distances is becoming increasingly
important for scaling to 100Gb/s and 400Gb/s line cards. Specialized dedicated on-chip circuitry and differential I/O capable of coping with
the signal integrity issues are required at these high data rates.
Four types of transceivers are used in the UltraScale architecture: GTH, GTY, and GTM in FPGAs, GTH and GTY in the PL in MPSoCs and RFSoCs,
and PS-GTR in the PS of MPSoCs and RFSoCs. All transceivers are arranged in groups of four, known as a transceiver Quad. Each serial
transceiver is a combined transmitter and receiver. Table 21 compares the available transceivers.
Table 21: Transceiver Information

               Kintex UltraScale              Kintex                Virtex UltraScale              Virtex                         Zynq UltraScale+
                                           UltraScale+                                          UltraScale+                      MPSoCs and RFSoCs
Type           GTH            GTY       GTH          GTY           GTH           GTY           GTY           GTM      PS-GTR          GTH            GTY
Qty           16–64           0–32     0–44         0–32          20–60         0–60         34–128         0–48         4            0–44           0–28
Max. Data    16.3Gb/s     16.3Gb/s    16.3Gb/s    32.75Gb/s      16.3Gb/s     30.5Gb/s      32.75Gb/s      58.0Gb/s   6.0Gb/s       16.3Gb/s     32.75Gb/s
Rate
Min. Data    0.5Gb/s      0.5Gb/s     0.5Gb/s      0.5Gb/s       0.5Gb/s       0.5Gb/s       0.5Gb/s       9.8Gb/s    1.25Gb/s      0.5Gb/s       0.5Gb/s
Rate
             Backplane    Backplane   Backplane   100G+ Optics   Backplane   100G+ Optics   100G+ Optics   50G        PCIe Gen2     Backplane   100G+ Optics
             HMC          HMC         HMC         Chip-to-Chip   HMC         Chip-to-Chip   Chip-to-Chip   100G       USB           HMC         Chip-to-Chip
Key Apps                                          25G+                       25G+           25G+           200G       Ethernet                  25G+
                                                  Backplane                  Backplane      Backplane      400G                                 Backplane
                                                  HMC                        HMC            HMC            OTU                                  HMC
                                                                                                                                                                  Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 31 of 51 PageID #: 409




DS890 (v3.13) July 21, 2020                                           www.xilinx.com
Product Specification                                                                                                                                        30
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 32 of 51 PageID #: 410
                                                       UltraScale Architecture and Product Data Sheet: Overview


GTH/GTY Transceivers
The serial transmitter and receiver are independent circuits that use an advanced phase-locked loop (PLL)
architecture to multiply the reference frequency input by certain programmable numbers between 4 and
25 to become the bit-serial data clock. Each transceiver has a large number of user-definable features and
parameters. All of these can be defined during device configuration, and many can also be modified
during operation.

Transmitter (GTH/GTY)
The transmitter is fundamentally a parallel-to-serial converter with a conversion ratio of 16, 20, 32, 40, 64,
or 80 for the GTH and 16, 20, 32, 40, 64, 80, 128, or 160 for the GTY. This allows the designer to trade off
datapath width against timing margin in high-performance designs. These transmitter outputs drive the
PC board with a single-channel differential output signal. TXOUTCLK is the appropriately divided serial
data clock and can be used directly to register the parallel data coming from the internal logic. The
incoming parallel data is fed through an optional FIFO and has additional hardware support for the
8B/10B, 64B/66B, or 64B/67B encoding schemes to provide a sufficient number of transitions. The
bit-serial output signal drives two package pins with differential signals. This output signal pair has
programmable signal swing as well as programmable pre- and post-emphasis to compensate for PC board
losses and other interconnect characteristics. For shorter channels, the swing can be reduced to reduce
power consumption.

Receiver (GTH/GTY)
The receiver is fundamentally a serial-to-parallel converter, changing the incoming bit-serial differential
signal into a parallel stream of words, each 16, 20, 32, 40, 64, or 80 bits in the GTH or 16, 20, 32, 40, 64, 80,
128, or 160 for the GTY. This allows the designer to trade off internal datapath width against logic timing
margin. The receiver takes the incoming differential data stream, feeds it through programmable DC
automatic gain control, linear and decision feedback equalizers (to compensate for PC board, cable,
optical and other interconnect characteristics), and uses the reference clock input to initiate clock
recognition. There is no need for a separate clock line. The data pattern uses non-return-to-zero (NRZ)
encoding and optionally ensures sufficient data transitions by using the selected encoding scheme.
Parallel data is then transferred into the device logic using the RXUSRCLK clock. For short channels, the
transceivers offer a special low-power mode (LPM) to reduce power consumption by approximately 30%.
The receiver DC automatic gain control and linear and decision feedback equalizers can optionally
                                                         for different interconnect characteristics. This
enables even more margin for 10G+ and 25G+ backplanes.

Out-of-Band Signaling
The transceivers provide out-of-band (OOB) signaling, often used to send low-speed signals from the
transmitter to the receiver while high-speed serial data transmission is not active. This is typically done
when the link is in a powered-down state or has not yet been initialized. This benefits PCIe and SATA/SAS
and QPI applications.




DS890 (v3.13) July 21, 2020                      www.xilinx.com
Product Specification                                                                                          31
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 33 of 51 PageID #: 411
                                                     UltraScale Architecture and Product Data Sheet: Overview


GTM Transceivers
The serial transmitter and receiver are independent circuits that use an advanced phase-locked loop (PLL)
architecture to multiply the reference frequency input by certain programmable numbers between 16 and
160 to become the bit-serial data clock. Each transceiver has a large number of user-definable features
and parameters. All of these can be defined during device configuration, and many can also be modified
during operation.

Transmitter (GTM)
The transmitter is fundamentally a parallel-to-serial converter. These transmitter outputs drive pulse
amplitude modulated signals with either 4 levels (PAM4) or 2 levels (NRZ) to the PC board with a
single-channel differential output signal. TXOUTCLK is the appropriately divided serial data clock and can
be used directly to register the parallel data coming from the internal logic. The incoming parallel data can
optionally leverage a Reed-Solomon, RS(544,514) Forward Error Correction encoder and/or 64b66b data
encoder. The bit-serial output signal drives two package pins with PAM4 differential signals. This output
signal pair has programmable signal swing as well as programmable pre- and post-emphasis to
compensate for PC board losses and other interconnect characteristics. For shorter channels, the swing
can be reduced to reduce power consumption.

Receiver (GTM)
The receiver is fundamentally a serial-to-parallel converter, changing the incoming PAM4 differential
signal into a parallel stream of words. The receiver takes the incoming differential data stream, feeds it
through automatic gain compensation (AGC) and a continuous time linear equalizer (CTLE), after which it
is sampled with a high-speed analog to digital converter. Further equalization is completed digitally via a
decision feedback equalizer (DFE) and feed forward equalizer (FFE) implemented in DSP logic before the
recovered bits are parallelized and provided to the PCS. This equalization provides the flexibility to receive
data over channels ranging from very short chip-to-chip to high loss backplane applications across all
supported rates. Clock recovery circuitry generates a clock derived from the high-speed PLL to clock in
serial data and provides an appropriately divided and phase-aligned clock, RXOUTCLK, to internal logic.
Parallel data can optionally be transferred into an RS-FEC and/or 64b/66b decoder before being presented
to the FPGA interface.




DS890 (v3.13) July 21, 2020                     www.xilinx.com
Product Specification                                                                                       32
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 34 of 51 PageID #: 412
                                                              UltraScale Architecture and Product Data Sheet: Overview




Integrated Interface Blocks for PCI Express Designs
The UltraScale architecture uses three different integrated blocks for PCIe. The integrated block on
UltraScale devices is compliant with the PCI Express Base Specification v3.1 and can operate with a lane
width of up to x8 and a speed up to 8.0GT/s (Gen3).

UltraScale+ devices use two types of integrated blocks: PCIE4 and PCIE4C, with most using the PCIE4
blocks. PCIE4 blocks are compliant to PCI Express Base Specification v3.1 and support up to Gen3 x16, and
can also be configured for lower link width and speeds. The PCIE4 block does not support Gen4 operation.

Some devices, such as Virtex UltraScale+ HBM FPGAs, have only PCIE4C blocks or a combination of both
PCIE4 and PCIE4C blocks. The PCIE4C block can implement both PCI Express and CCIX while PCIE4 blocks
can implement only PCI Express.

PCIE4C blocks are compliant to the PCI Express Base Specification v3.1 supporting up to 8.0GT/s (Gen3)
and compatible with PCI Express Base Specification v4.0 supporting up to 16.0GT/s (Gen4). PCIE4C blocks
are also compliant with CCIX Base Specification v1.0 Version 0.9, supporting speeds up to 16.0GT/s.
PCIE4C blocks support up to 16 lanes at Gen3 or up to 8 lanes at Gen4 and can be configured for lower link
widths and speeds to conserve resources and power.

All integrated blocks for PCIe in the UltraScale architecture can be configured as Endpoint or Root Port.
The Root Port can be used to build the basis for a compatible Root Complex, to allow custom chip-to-chip
communication via the PCI Express protocol, and to attach ASSP Endpoint devices, such as Ethernet
Controllers or Fibre Channel HBAs, to the FPGA, MPSoC, or RFSoC.

The maximum lane widths and data rates per family are listed in Table 22.

Table 22: PCIe Maximum Configurations
                                                                                                  Zynq           Zynq
                         Kintex           Kintex            Virtex             Virtex
                                                                                              UltraScale+    UltraScale+
                       UltraScale      UltraScale+        UltraScale        UltraScale+
                                                                                                 MPSoC          RFSoC
Gen1 (2.5GT/s)             x8               x16                x8               x16               x16           x16
Gen2 (5GT/s)               x8               x16                x8               x16               x16           x16
Gen3 (8GT/s)               x8               x16                x8               x16               x16           x16
Gen4 (16GT/s)(1)                             x8                                  x8                              x8

Notes:
1.   Transceivers in UltraScale+ devices support 16.0GT/s. Soft PCIe IP is available from Xilinx partners.


For high-performance applications, advanced buffering techniques of the block offer a flexible maximum
payload size of up to 1,024 bytes. The integrated block interfaces to the integrated high-speed
transceivers for serial connectivity and to block RAMs for data buffering. Combined, these elements
implement the Physical Layer, Data Link Layer, and Transaction Layer of the PCI Express protocol.

                                                        integrated blocks for PCIe in all UltraScale and
UltraScale+ devices. This includes AXI Streaming interfaces at the PCIe packet level and more advanced IP
such as AXI to PCIe Bridges and DMA engines. This IP gives the designer control over many configurable
parameters such as link width and speed, maximum payload size, and reference clock frequency. For a
complete list of features that can be configured for each of the IP, go to the specific Product Guide.


DS890 (v3.13) July 21, 2020                            www.xilinx.com
Product Specification                                                                                                  33
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 35 of 51 PageID #: 413
                                                    UltraScale Architecture and Product Data Sheet: Overview




Cache Coherent Interconnect for Accelerators (CCIX)
CCIX is a chip-to-chip interconnect operating at data rates up to 25Gb/s that allows two or more devices
to share memory in a cache coherent manner. Using PCIe for the transport layer, CCIX can operate at
several standard data rates (2.5, 5, 8, and 16Gb/s) with an additional high-speed 25Gb/s option. The
specification employs a subset of full coherency protocols and ensures that FPGAs used as accelerators
can coherently share data with processors using different instruction set architectures.

PCIE4C blocks support CCIX data rates up to 16Gb/s and contain one CCIX port. Each CCIX port requires
the use of one integrated block for PCIe. If not used with a CCIX port, the integrated blocks for PCIe can
still be used for PCIe communication.



Integrated Block for Interlaken
Some UltraScale architecture-based devices include integrated blocks for Interlaken. Interlaken is a
scalable chip-to-chip interconnect protocol designed to enable transmission speeds from 10Gb/s to
150Gb/s. The Interlaken integrated block in the UltraScale architecture is compliant to revision 1.2 of the
Interlaken specification with data striping and de-striping across 1 to 12 lanes. Permitted configurations
are: 1 to 12 lanes at up to 12.5Gb/s and 1 to 6 lanes at up to 25.78125Gb/s, enabling flexible support for
up to 150Gb/s per integrated block. With multiple Interlaken blocks, certain UltraScale devices enable
easy, reliable Interlaken switches and bridges.



Integrated Block for 100G Ethernet
Compliant to the IEEE Std 802.3ba, the 100G Ethernet integrated blocks in the UltraScale architecture
provide low latency 100Gb/s Ethernet ports with a wide range of user customization and statistics
gathering. With support for 10 x 10.3125Gb/s (CAUI) and 4 x 25.78125Gb/s (CAUI-4) configurations, the
integrated block includes both the 100G MAC and PCS logic with support for IEEE Std 1588v2 1-step and
2-step hardware timestamping.

In UltraScale+ devices, the 100G Ethernet blocks contain a Reed Solomon Forward Error Correction
(RS-FEC) block, compliant to IEEE Std 802.3bj, that can be used with the Ethernet block or stand alone in
user applications. These families also support OTN mapping mode in which the PCS can be operated
without using the MAC.




DS890 (v3.13) July 21, 2020                   www.xilinx.com
Product Specification                                                                                    34
                                                                                                     UltraScale Architecture and Product Data Sheet: Overview




Stacked Silicon Interconnect (SSI) Technology
Many challenges associated with creating high-capacity devices are addressed by Xilinx with the second generation of the pioneering 3D SSI
technology. SSI technology enables multiple super-logic regions (SLRs) to be combined on a passive interposer layer, using proven
manufacturing and assembly techniques from industry leaders, to create a single device with more than 20,000 low-power inter-SLR
connections. Dedicated interface tiles within the SLRs provide ultra-high bandwidth, low latency connectivity to other SLRs. Table 23 shows
the number of SLRs in devices that use SSI technology and their dimensions.

Table 23: UltraScale and UltraScale+ 3D IC SLR Count and Dimensions
                  Kintex                  Virtex                                                              Virtex
                UltraScale              UltraScale                                                         UltraScale+
   Device      KU085   KU115   VU125   VU160   VU190   VU440   VU5P   VU7P    VU9P   VU11P   VU13P   VU19P    VU31P   VU33P   VU35P   VU37P   VU45P   VU47P   VU57P

  # SLRs         2       2       2       3       3       3      2      2        3      3       4       4        1        1      2      3       2        3      3

 SLR Width
                 6       6       6       6       6       9      6      6        6      8       8       9        8        8      8      8       8        8      8
(in regions)
SLR Height
                 5       5       5       5       5       5      5      5        5      4       4       5        4        4      4      4       4        4      4
(in regions)
                                                                                                                                                                        Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 36 of 51 PageID #: 414




DS890 (v3.13) July 21, 2020                                                www.xilinx.com
Product Specification                                                                                                                                              35
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 37 of 51 PageID #: 415
                                                   UltraScale Architecture and Product Data Sheet: Overview




Clock Management
The clock generation and distribution components in UltraScale devices are located adjacent to the
columns that contain the memory interface and input and output circuitry. This tight coupling of clocking
and I/O provides low-latency clocking to the I/O for memory interfaces and other I/O protocols. Within
every clock management tile (CMT) resides one mixed-mode clock manager (MMCM), two PLLs, clock
distribution buffers and routing, and dedicated circuitry for implementing external memory interfaces.


Mixed-Mode Clock Manager
The mixed-mode clock manager (MMCM) can serve as a frequency synthesizer for a wide range of
frequencies and as a jitter filter for incoming clocks. At the center of the MMCM is a voltage-controlled
oscillator (VCO), which speeds up and slows down depending on the input voltage it receives from the
phase frequency detector (PFD).

There are three sets of programmable frequency dividers (D, M, and O) that are programmable by
configuration and during normal operation via the Dynamic Reconfiguration Port (DRP). The pre-divider D
reduces the input frequency and feeds one input of the phase/frequency comparator. The feedback
divider M acts as a multiplier because it divides the VCO output frequency before feeding the other input
of the phase comparator. D and M must be chosen appropriately to keep the VCO within its specified
frequency range. The VCO has eight equally-spaced output phases (0°, 45°, 90°, 135°, 180°, 225°, 270°, and
315°). Each phase can be selected to drive one of the output dividers, and each divider is programmable
by configuration to divide by any integer from 1 to 128.

The MMCM has three input-jitter filter options: low bandwidth, high bandwidth, or optimized mode.
Low-Bandwidth mode has the best jitter attenuation. High-Bandwidth mode has the best phase offset.
Optimized mode allows the tools to find the best setting.

The MMCM can have a fractional counter in either the feedback path (acting as a multiplier) or in one
output path. Fractional counters allow non-integer increments of 1/8 and can thus increase frequency
synthesis capabilities by a factor of 8. The MMCM can also provide fixed or dynamic phase shift in small
increments that depend on the VCO frequency. At 1,600MHz, the phase-shift timing increment is 11.2ps.


PLL
With fewer features than the MMCM, the two PLLs in a clock management tile are primarily present to
provide the necessary clocks to the dedicated memory interface circuitry. The circuit at the center of the
PLLs is similar to the MMCM, with PFD feeding a VCO and programmable M, D, and O counters. There are
two divided outputs to the device fabric per PLL as well as one clock plus one enable signal to the memory
interface circuitry.

Zynq UltraScale+ MPSoCs and RFSoCs are equipped with five additional PLLs in the PS for independently
configuring the four primary clock domains with the PS: the APU, the RPU, the DDR controller, and the I/O
peripherals.




DS890 (v3.13) July 21, 2020                   www.xilinx.com
Product Specification                                                                                   36
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 38 of 51 PageID #: 416
                                                     UltraScale Architecture and Product Data Sheet: Overview




Clock Distribution
Clocks are distributed throughout UltraScale devices via buffers that drive a number of vertical and
horizontal tracks. There are 24 horizontal clock routes per clock region and 24 vertical clock routes per
clock region with 24 additional vertical clock routes adjacent to the MMCM and PLL. Within a clock region,
clock signals are routed to the device logic (CLBs, etc.) via 16 gateable leaf clocks.

Several types of clock buffers are available. The BUFGCE and BUFCE_LEAF buffers provide clock gating at
the global and leaf levels, respectively. BUFGCTRL provides glitchless clock muxing and gating capability.
BUFGCE_DIV has clock gating capability and can divide a clock by 1 to 8. BUFG_GT performs clock division
from 1 to 8 for the transceiver clocks. In MPSoCs and RFSoCs, clocks can be transferred from the PS to the
PL using dedicated buffers.




Memory Interfaces
Memory interface data rates continue to increase, driving the need for dedicated circuitry that enables
high performance, reliable interfacing to current and next-generation memory technologies. Every
UltraScale device includes dedicated physical interfaces (PHY) blocks located between the CMT and I/O
columns that support implementation of high-performance PHY blocks to external memories such as
DDR4, DDR3, QDRII+, and RLDRAM3. The PHY blocks in each I/O bank generate the address/control and
data bus signaling protocols as well as the precision clock/data alignment required to reliably
communicate with a variety of high-performance memory standards. Multiple I/O banks can be used to
create wider memory interfaces.

As well as external parallel memory interfaces, UltraScale architecture-based devices can communicate to
external serial memories, such as Hybrid Memory Cube (HMC), via the high-speed serial transceivers. All
transceivers in the UltraScale architecture support the HMC protocol, up to 15Gb/s line rates. UltraScale
devices support the highest bandwidth HMC configuration of 64 lanes with a single FPGA.




Block RAM
Every UltraScale architecture-based device contains a number of 36 Kb block RAMs, each with two
completely independent ports that share only the stored data. Each block RAM can be configured as one
36Kb RAM or two independent 18Kb RAMs. Each memory access, read or write, is controlled by the clock.
Connections in every block RAM column enable signals to be cascaded between vertically adjacent block
RAMs, providing an easy method to create large, fast memory arrays, and FIFOs with greatly reduced
power consumption.

All inputs, data, address, clock enables, and write enables are registered. The input address is always
clocked (unless address latching is turned off), retaining data until the next operation. An optional output
data pipeline register allows higher clock rates at the cost of an extra cycle of latency. During a write
operation, the data output can reflect either the previously stored data or the newly written data, or it can
remain unchanged. Block RAM sites that remain unused in the user design are automatically powered



DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                      37
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 39 of 51 PageID #: 417
                                                    UltraScale Architecture and Product Data Sheet: Overview


down to reduce total power consumption. There is an additional pin on every block RAM to control the
dynamic power gating feature.


Programmable Data Width
Each port can be configured as 32K × 1; 16K × 2; 8K × 4; 4K × 9 (or 8); 2K × 18 (or 16); 1K × 36 (or 32); or
512 × 72 (or 64). Whether configured as block RAM or FIFO, the two ports can have different aspect ratios
without any constraints. Each block RAM can be divided into two completely independent 18Kb block
RAMs that can each be configured to any aspect ratio from 16K × 1 to 512 × 36. Everything described
previously for the full 36Kb block RAM also applies to each of the smaller 18Kb block RAMs. Only in simple
dual-port (SDP) mode can data widths of greater than 18bits (18Kb RAM) or 36 bits (36Kb RAM) be
accessed. In this mode, one port is dedicated to read operation, the other to write operation. In SDP mode,
one side (read or write) can be variable, while the other is fixed to 32/36 or 64/72. Both sides of the
dual-port 36Kb RAM can be of variable width.


Error Detection and Correction
Each 64-bit-wide block RAM can generate, store, and utilize eight additional Hamming code bits and
perform single-bit error correction and double-bit error detection (ECC) during the read process. The ECC
logic can also be used when writing to or reading from external 64- to 72-bit-wide memories.


FIFO Controller
Each block RAM can be configured as a 36Kb FIFO or an 18Kb FIFO. The built-in FIFO controller for
single-clock (synchronous) or dual-clock (asynchronous or multirate) operation increments the internal
addresses and provides four handshaking flags: full, empty, programmable full, and programmable empty.
The programmable flags allow the user to specify the FIFO counter values that make these flags go active.
The FIFO width and depth are programmable with support for different read port and write port widths on
a single FIFO. A dedicated cascade path allows for easy creation of deeper FIFOs.




UltraRAM
UltraRAM is a high-density, dual-port, synchronous memory block available in UltraScale+ devices. Both
of the ports share the same clock and can address all of the 4K x 72 bits. Each port can independently read
from or write to the memory array. UltraRAM supports two types of write enable schemes. The first mode
is consistent with the block RAM byte write enable mode. The second mode allows gating the data and
parity byte writes separately. UltraRAM blocks can be connected together to create larger memory arrays.
Dedicated routing in the UltraRAM column enables the entire column height to be connected together. If
additional density is required, all the UltraRAM columns in an SLR can be connected together with a few
fabric resources to create single instances of RAM approximately 100Mb in size. This makes UltraRAM an
ideal solution for replacing external memories such as SRAM. Cascadable anywhere from 288Kb to 100Mb,
UltraRAM provides the flexibility to fulfill many different memory requirements.




DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                     38
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 40 of 51 PageID #: 418
                                                     UltraScale Architecture and Product Data Sheet: Overview


Error Detection and Correction
Each 64-bit-wide UltraRAM can generate, store and utilize eight additional Hamming code bits and
perform single-bit error correction and double-bit error detection (ECC) during the read process.




High Bandwidth Memory (HBM)
Virtex UltraScale+ HBM devices incorporate 4GB or 8GB HBM stacks adjacent to the FPGA die. Using
stacked silicon interconnect technology, the FPGA communicates to the HBM stacks through memory
controllers that connect to dedicated low-inductance interconnect in the silicon interposer. Each Virtex
UltraScale+ HBM FPGA contains one or two HBM stacks, resulting in up to 16GB of HBM per FPGA.

The FPGA has 32 HBM AXI interfaces used to communicate with the HBM. Through a built-in switch
mechanism, any of the 32 HBM AXI interfaces can access any memory address on either one or both of the
HBM stacks due to the flexible addressing feature. This flexible connection between the FPGA and the
HBM stacks results in easy floorplanning and timing closure. The memory controllers perform read and
write reordering to improve bus efficiency. Data integrity is ensured through error checking and correction
(ECC) circuitry.




Configurable Logic Block
Every Configurable Logic Block (CLB) in the UltraScale architecture contains 8 LUTs and 16 flip-flops. The
LUTs can be configured as either one 6-input LUT with one output, or as two 5-input LUTs with separate
outputs but common inputs. Each LUT can optionally be registered in a flip-flop. In addition to the LUTs
and flip-flops, the CLB contains arithmetic carry logic and multiplexers to create wider logic functions.

Each CLB contains one slice. There are two types of slices: SLICEL and SLICEM. LUTs in the SLICEM can be
configured as 64-bit RAM, as 32-bit shift registers (SRL32), or as two SRL16s. CLBs in the UltraScale
architecture have increased routing and connectivity compared to CLBs in previous-generation Xilinx
devices. They also have additional control signals to enable superior register packing, resulting in overall
higher device utilization.




Interconnect
Various length vertical and horizontal routing resources in the UltraScale architecture that span 1, 2, 4, 5,
12, or 16 CLBs ensure that all signals can be transported from source to destination with ease, providing
support for the next generation of wide data buses to be routed across even the highest capacity devices
while simultaneously improving quality of results and software run time.




DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                      39
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 41 of 51 PageID #: 419
                                                    UltraScale Architecture and Product Data Sheet: Overview




Digital Signal Processing
DSP applications use many binary multipliers and accumulators, best implemented in dedicated DSP
slices. All UltraScale devices have many dedicated, low-power DSP slices, combining high speed with small
size while retaining system design flexibility.

Each DSP slice fundamentally consists of a dedicated 27 × 18 bit twos complement multiplier and a 48-bit
accumulator. The multiplier can be dynamically bypassed, and two 48-bit inputs can feed a
single-instruction-multiple-data (SIMD) arithmetic unit (dual 24-bit add/subtract/accumulate or quad
12-bit add/subtract/accumulate), or a logic unit that can generate any one of ten different logic functions
of the two operands.

The DSP includes an additional pre-adder, typically used in symmetrical filters. This pre-adder improves
performance in densely packed designs and reduces the DSP slice count by up to 50%. The 96-bit-wide
XOR function, programmable to 12, 24, 48, or 96-bit widths, enables performance improvements when
implementing forward error correction and cyclic redundancy checking algorithms.

The DSP also includes a 48-bit-wide pattern detector that can be used for convergent or symmetric
rounding. The pattern detector is also capable of implementing 96-bit-wide logic functions when used in
conjunction with the logic unit.

The DSP slice provides extensive pipelining and extension capabilities that enhance the speed and
efficiency of many applications beyond digital signal processing, such as wide dynamic bus shifters,
memory address generators, wide bus multiplexers, and memory-mapped I/O register files. The
accumulator can also be used as a synchronous up/down counter.




System Monitor
The System Monitor blocks in the UltraScale architecture are used to enhance the overall safety, security,
and reliability of the system by monitoring the physical environment via on-chip power supply and
temperature sensors and external channels to the ADC.

All UltraScale architecture-based devices contain at least one System Monitor. The System Monitor in
UltraScale+ FPGAs and the PL of Zynq UltraScale+ MPSoCs and RFSoCs is similar to the Kintex UltraScale
and Virtex UltraScale devices but with additional features including a PMBus interface.

Zynq UltraScale+ MPSoCs contain an additional System Monitor block in the PS. See Table 24.
Table 24: Key System Monitor Features
                                                    Kintex UltraScale+
                         Kintex UltraScale          Virtex UltraScale+
                         Virtex UltraScale         Zynq UltraScale+ PL            Zynq UltraScale+ PS
       ADC                    10-bit 200kSPS          10-bit 200kSPS                  10-bit 1MSPS
    Interfaces                JTAG, I2C, DRP       JTAG, I2C, DRP, PMBus                  APB


In FPGAs and the PL of the MPSoCs and RFSoCs, sensor outputs and up to 17 user-allocated external
analog inputs are digitized using a 10-bit 200 kilo-sample-per-second (kSPS) ADC, and the measurements


DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                    40
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 42 of 51 PageID #: 420
                                                     UltraScale Architecture and Product Data Sheet: Overview


are stored in registers that can be accessed via internal FPGA (DRP), JTAG, PMBus, or I2C interfaces. The
I2C interface and PMBus allow the on-chip monitoring to be easily accessed by the System Manager/Host
before and after device configuration.

The System Monitor in the PS MPSoC and RFSoC uses a 10-bit, 1 mega-sample-per-second (MSPS) ADC to
digitize the sensor outputs. The measurements are stored in registers and are accessed via the Advanced
Peripheral Bus (APB) interface by the processors and the platform management unit (PMU) in the PS.


Configuration
The UltraScale architecture-based devices store their customized configuration in SRAM-type internal
latches. The configuration storage is volatile and must be reloaded whenever the device is powered up.
This storage can also be reloaded at any time. Several methods and data formats for loading configuration
are available, determined by the mode pins, with more dedicated configuration datapath pins to simplify
the configuration process.

UltraScale architecture-based devices support secure and non-secure boot with optional Advanced
Encryption Standard - Galois/Counter Mode (AES-GCM) decryption and authentication logic. If only
authentication is required, the UltraScale architecture provides an alternative form of authentication in the
form of RSA algorithms. For RSA authentication support in the Kintex UltraScale and Virtex UltraScale
families, go to UG570, UltraScale Architecture Configuration User Guide.

UltraScale architecture-based devices also have the ability to select between multiple configurations, and
support robust field-update methodologies. This is especially useful for updates to a design after the end
product has been shipped. Designers can release their product with an early version of the design, thus
getting their product to market faster. This feature allows designers to keep their customers current with
the most up-to-date design while the product is already deployed in the field.


Booting MPSoCs and RFSoCs
Zynq UltraScale+ MPSoCs and RFSoCs use a multi-stage boot process that supports both a non-secure
and a secure boot. The PS is the master of the boot and configuration process. For a secure boot, the
AES-GCM, SHA-3/384 decryption/authentication, and 4096-bit RSA blocks decrypt and authenticate the
image.

Upon reset, the device mode pins are read to determine the primary boot device to be used: NAND,
Quad-SPI, SD, eMMC, or JTAG. JTAG can only be used as a non-secure boot source and is intended for
debugging purposes. One of the CPUs, Cortex-A53 or Cortex-R5F, executes code out of on-chip ROM and
copies the first stage boot loader (FSBL) from the boot device to the on-chip memory (OCM).

After copying the FSBL to OCM, the processor executes the FSBL. Xilinx supplies example FSBLs or users
can create their own. The FSBL initiates the boot of the PS and can load and configure the PL, or
configuration of the PL can be deferred to a later stage. The FSBL typically loads either a user application
or an optional second stage boot loader (SSBL) such as U-Boot. Users obtain example SSBL from Xilinx or
a third party, or they can create their own SSBL. The SSBL continues the boot process by loading code from
any of the primary boot devices or from other sources such as USB, Ethernet, etc. If the FSBL did not
configure the PL, the SSBL can do so, or again, the configuration can be deferred to a later stage.




DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                      41
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 43 of 51 PageID #: 421
                                                    UltraScale Architecture and Product Data Sheet: Overview


The static memory interface controller (NAND, eMMC, or Quad-SPI) is configured using default settings.
To improve device configuration speed, these settings can be modified by information provided in the
boot image header. The ROM boot image is not user readable or executable after boot.


Configuring FPGAs
The SPI (serial NOR) interface (x1, x2, x4, and dual x4 modes) and the BPI (parallel NOR) interface (x8 and
x16 modes) are two common methods used for configuring the FPGA. Users can directly connect an SPI or
BPI flash to the FPGA, and the FPGA's internal configuration logic reads the bitstream out of the flash and
configures itself, eliminating the need for an external controller. The FPGA automatically detects the bus
width on the fly, eliminating the need for any external controls or switches. Bus widths supported are x1,
x2, x4, and dual x4 for SPI, and x8 and x16 for BPI. The larger bus widths increase configuration speed and
reduce the amount of time it takes for the FPGA to start up after power-on.

In master mode, the FPGA can drive the configuration clock from an internally generated clock, or for
higher speed configuration, the FPGA can use an external configuration clock source. This allows
high-speed configuration with the ease of use characteristic of master mode. Slave modes up to 32 bits
wide that are especially useful for processor-driven configuration are also supported by the FPGA. In
addition, the new media configuration access port (MCAP) provides a direct connection between the
integrated block for PCIe and the configuration logic to simplify configuration over PCIe.

SEU detection and mitigation (SEM) IP, RSA authentication, post-configuration CRC, and Security Monitor
(SecMon) IP are not supported in the KU025 FPGA.



Packaging
The UltraScale devices are available in a variety of organic flip-chip and lidless flip-chip packages
supporting different quantities of I/Os and transceivers. Maximum supported performance can depend on
the style of package and its material. Always refer to the specific device data sheet for performance
specifications by package type.

In flip-chip packages, the silicon device is attached to the package substrate using a high-performance
flip-chip process. Decoupling capacitors are mounted on the package substrate to optimize signal
integrity under simultaneous switching of outputs (SSO) conditions.




DS890 (v3.13) July 21, 2020                   www.xilinx.com
Product Specification                                                                                    42
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 44 of 51 PageID #: 422
                                                              UltraScale Architecture and Product Data Sheet: Overview




Ordering Information
Table 25 shows the speed and temperature grades available in the different device families. V CCINT supply
voltage is listed in parentheses.

Table 25: Speed Grade and Temperature Grade
                                                     Speed Grade and Temperature Grade
   Device        XC       Commercial                             Extended                                   Industrial
   Family      Devices       (C)                                    (E)                                        (I)
                         0°C to +85°C        0°C to +100°C(1)            0°C to +110°C              –40°C to +100°C
                                               -3E(2) (1.0V)

Kintex                                          -2E (0.95V)                                             -2I (0.95V)
                  All
UltraScale                    -1C (0.95V)                                                               -1I (0.95V)
                                                                                                  -1LI(2)   (0.95V or 0.90V)
                                                -3E (0.90V)
                                                -2E (0.85V)                                             -2I (0.85V)
Kintex
                  All                                                -2LE(3)   (0.85V or 0.72V)
UltraScale+
                                                -1E (0.85V)                                             -1I (0.85V)
                                                                                                   -1LI (0.85V or 0.72V)
                VU065                            -3E (1.0V)
                VU080
                VU095                           -2E (0.95V)                                             -2I (0.95V)
                VU125
Virtex          VU160                       -1HE (0.95V or 1.0V)                                        -1I (0.95V)
UltraScale      VU190
                                                 -3E (1.0V)
                VU440                           -2E (0.95V)                                             -2I (0.95V)
                              -1C (0.95V)                                                               -1I (0.95V)
                VU3P                            -3E (0.90V)
                VU5P
                VU7P                            -2E (0.85V)                                             -2I (0.85V)
                VU9P                                                 -2LE(3)   (0.85V or 0.72V)
                VU11P
                VU13P
                VU23P                           -1E (0.85V)                                             -1I (0.85V)
                VU27P
                VU29P
Virtex
UltraScale+                                     -2E (0.85V)
                VU19P
                                                -1E (0.85V)
                VU31P                           -3E (0.90V)
                VU33P
                VU35P                           -2E (0.85V)
                VU37P                                               -2LE(3)(4) (0.85V or 0.72V)
                VU45P
                VU47P                           -1E (0.85V)
                VU57P




DS890 (v3.13) July 21, 2020                          www.xilinx.com
Product Specification                                                                                                          43
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 45 of 51 PageID #: 423
                                                         UltraScale Architecture and Product Data Sheet: Overview

Table 25: Speed Grade and Temperature Grade (Cont’d)
                                                Speed Grade and Temperature Grade
   Device        XC       Commercial                        Extended                                     Industrial
   Family      Devices       (C)                               (E)                                          (I)
                         0°C to +85°C   0°C to +100°C(1)            0°C to +110°C                –40°C to +100°C
                                           -2E (0.85V)                                               -2I (0.85V)

                 CG                                            -2LE(3)(5) (0.85V or 0.72V)
               Devices                     -1E (0.85V)                                               -1I (0.85V)
                                                                                               -1LI(5)   (0.85V or 0.72V)
                                           -2E (0.85V)                                               -2I (0.85V)

                ZU2EG                                          -2LE(3)(5)   (0.85V or 0.72V)
                ZU3EG                      -1E (0.85V)                                               -1I (0.85V)
                                                                                               -1LI(5) (0.85V or 0.72V)
               ZU4EG                       -3E (0.90V)
               ZU5EG                       -2E (0.85V)                                               -2I (0.85V)
               ZU6EG
               ZU7EG                                           -2LE(3)(5)   (0.85V or 0.72V)
               ZU9EG                       -1E (0.85V)                                               -1I (0.85V)
               ZU11EG
               ZU15EG
               ZU17EG                                                                          -1LI(5) (0.85V or 0.72V)

Zynq           ZU19EG
UltraScale+                                -3E (0.90V)
                                           -2E (0.85V)                                               -2I (0.85V)
                 EV
                                                               -2LE(3)(5)   (0.85V or 0.72V)
               Devices
                                           -1E (0.85V)                                               -1I (0.85V)
                                                                                               -1LI(5)   (0.85V or 0.72V)
               ZU21DR                      -2E (0.85V)                                               -2I (0.85V)
               ZU25DR                                          -2LE(3)(5) (0.85V or 0.72V)         -2LI (0.72V)(6)
               ZU27DR
               ZU28DR                      -1E (0.85V)                                               -1I (0.85V)
               ZU29DR                                                                          -1LI(5) (0.85V or 0.72V)
                                                                                                     -2I (0.85V)
               ZU39DR
                                                                                                   -2LI (0.72V)(6)
               ZU43DR                      -2E (0.85V)                                               -2I (0.85V)
               ZU46DR                                                                              -2LI (0.72V)(6)
               ZU47DR
               ZU48DR                      -1E (0.85V)                                               -1I (0.85V)
               ZU49DR                                                                              -1LI(5) (0.72V)




DS890 (v3.13) July 21, 2020                    www.xilinx.com
Product Specification                                                                                                       44
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 46 of 51 PageID #: 424
                                                               UltraScale Architecture and Product Data Sheet: Overview

Table 25: Speed Grade and Temperature Grade (Cont’d)
                                                         Speed Grade and Temperature Grade
     Device        XC        Commercial                            Extended                                  Industrial
     Family      Devices        (C)                                   (E)                                       (I)
                            0°C to +85°C       0°C to +100°C(1)             0°C to +110°C                –40°C to +100°C

Notes:
1.   The recommended maximum operating temperature for high-bandwidth memory is 95°C.
2.   KU025 and KU095 are not available in -3E or -1LI speed/temperature grades.
3.   In -2LE speed/temperature grade, devices can operate for a limited time with junction temperature of 110°C. Timing
     parameters adhere to the same speed file at 110°C as they do below 110°C, regardless of operating voltage (nominal at
     0.85V or low voltage at 0.72V). Operation at 110°C Tj is limited to 1% of the device lifetime and can occur sequentially
     or at regular intervals as long as the total time does not exceed 1% of device lifetime.
4.   Devices with HBM and labeled with the speed/temperature grade of -2LE can operate for a limited time at a junction
     temperature between 95°C and 105°C. HBM operation up to Tj = 105°C is limited to 4.1% of the device lifetime and can
     occur sequentially or at regular intervals as long as the total time does not exceed 4.1% of the device lifetime, and for no
     longer than 96 hours at a time. While operating the HBM above 95°C, the refresh rate must be at least 4x the refresh rate
     at 95°C.
5.   In Zynq UltraScale+ MPSoCs and RFSoCs, when operating the PL at low voltage (0.72V), the PS operates at nominal
     voltage (0.85V).
6.   In -2LI speed/temperature grade, devices can operate for a limited time with junction temperature of 110°C. Timing
     parameters adhere to the same speed file at 110°C as they do below 110°C. Operation at 110°C Tj is limited to 5% of the
     device lifetime and can occur sequentially or at regular intervals as long as the total time does not exceed 5% of device
     lifetime.




DS890 (v3.13) July 21, 2020                             www.xilinx.com
Product Specification                                                                                                          45
                          Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 47 of 51 PageID #: 425
                                                                       UltraScale Architecture and Product Data Sheet: Overview


The ordering information shown in Figure 3 applies to all packages in the Kintex UltraScale and Virtex
UltraScale FPGAs. Refer to the Package Marking section of UG575, UltraScale and UltraScale+ FPGAs
Packaging and Pinouts User Guide for a more detailed explanation of the device markings.
X-Ref Target - Figure 3




                                   Figure 3: Kintex UltraScale and Virtex UltraScale FPGA Ordering Information




DS890 (v3.13) July 21, 2020                                      www.xilinx.com
Product Specification                                                                                                       46
                          Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 48 of 51 PageID #: 426
                                                                     UltraScale Architecture and Product Data Sheet: Overview


The ordering information shown in Figure 4 applies to all packages in the Kintex UltraScale+ and Virtex
UltraScale+ FPGAs, and Figure 5 applies to Zynq UltraScale+MPSoCs and RFSoCs.

The -1L and -2L speed grades in the UltraScale+ families can run at one of two different VCCINT operating
voltages. At 0.72V, they operate at similar performance to the Kintex UltraScale and Virtex UltraScale
devices with up to 30% reduction in power consumption. At 0.85V, they consume similar power to the
Kintex UltraScale and Virtex UltraScale devices, but operate over 30% faster.
X-Ref Target - Figure 4




                                               Figure 4: UltraScale+ FPGA Ordering Information



X-Ref Target - Figure 5




                                       Figure 5: Zynq UltraScale+ MPSoC and RFSoC Ordering Information




DS890 (v3.13) July 21, 2020                                    www.xilinx.com
Product Specification                                                                                                     47
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 49 of 51 PageID #: 427
                                                          UltraScale Architecture and Product Data Sheet: Overview




Revision History
The following table shows the revision history for this document:

    Date         Version                                   Description of Revisions
 07/21/2020        3.13       Added KU19P throughout the document. Updated Table 21 and Table 22.
 06/25/2020        3.12       Added VU57P throughout the document. Updated RF Data Converter Subsystem
                              Overview, RF-ADCs, RF-DACs, Table 23 and Table 25.
 05/20/2020        3.11       Added VU23P throughout document. Added Zynq UltraScale+ RFSoCs to Table 22.
                              Updated Table 1, Table 10, Table 21, Table 23, and Cache Coherent Interconnect for
                              Accelerators (CCIX).
 08/21/2019        3.10       Added VU19P and ZU43DR throughout document.
 06/27/2019         3.9       Added VU45P and VU47P throughout document. Updated Routing, SSI, Logic, Storage,
                              and Signal Processing, and High Bandwidth Memory (HBM). Added VU27P to Table 25.
 05/13/2019         3.8       Updated VU27P in Table 9 and ZU39DR in Table 19.
 02/20/2019         3.7       Added XCZU39DR, XCZU46DR, XCZU47DR, XCZU48DR, and XCZU49DR. Updated
                              Table 19, Table 20, RF-ADCs, RF-DACs, and Table 25.
 11/12/2018         3.6       Updated PCIe information throughout document: Processing System Overview, I/O,
                              Transceiver, PCIe, 100G Ethernet, and 150G Interlaken, Table 5, Table 13, Table 15,
                              Table 17, Table 19, Table 21, Integrated Interface Blocks for PCI Express Designs, and
                              Table 22. Updated VU27P resource and package information in Table 9 and Table 12.
 08/21/2018         3.5       Changed document classification to Product Specification from Preliminary Product
                              Specification. Updated RF Data Converter Subsystem Overview. Updated RF-ADCs and
                              RF-DACs.
 05/17/2018         3.4       Updated RF Data Converter Subsystem Overview, Table 19, RF-ADCs, and Table 25
                              (removed -3E, added -2LI and note 4 for the DR devices). Added FSGA2577 to Table 12.
 03/12/2018         3.3       Added VU27P and VU29P: Updated Table 1, I/O, Transceiver, PCIe, 100G Ethernet, and
                              150G Interlaken, Table 9, Table 12, High-Speed Serial Transceivers, and Table 21, and
                              added GTM Transceivers. Updated Note 4 in Table 14 and Table 16.
 01/23/2018         3.2       Updated RFADC/DAC rates in RF Data Converter Subsystem Overview, Table 19,
                              RF-ADCs, and RF-DACs.
 11/15/2017         3.1       Updated Table 20 with FSVE1156, FSVG1517, and FSVF1760 packages. Updated
                              Figure 5.
 10/03/2017         3.0       Added Zynq UltraScale+ RFSoC information throughout document. Updated General
                              Description, Table 1, RF Data Converter Subsystem Overview, Soft Decision Forward Error
                              Correction (SD-FEC) Overview, Processing System Overview (including Table 2),
                              Configuration, Encryption, and System Monitoring, Table 23, Table 25, and Figure 5.
                              Updated UltraRAM ZU4CG/ZU4EG/ZU4EV values in Table 13, Table 15, Table 17.
                              Added Table 19, Table 20, RF Data Converter Subsystem Overview, and Soft Decision
                              Forward Error Correction (SD-FEC) Overview.
                              Updated Figure 3, Figure 4, and Figure 5.
 02/15/2017        2.11       Updated Table 1, Table 9: Converted HBM from Gb to GB. Updated Table 13, Table 15, and
                              Table 17: Updated DSP count for Zynq UltraScale+ MPSoCs. Updated Cache Coherent
                              Interconnect for Accelerators (CCIX). Updated High Bandwidth Memory (HBM). Updated
                              Table 25: Added-2E speed grade to all UltraScale+ devices. Removed -3E from XCZU2
                              and XCZU3.
 11/09/2016        2.10       Updated Table 1. Added HBM devices to Table 9, Table 12, Table 23 and new High
                              Bandwidth Memory (HBM) section. Added Cache Coherent Interconnect for Accelerators
                              (CCIX) section.
 09/27/2016         2.9       Updated Table 5, Table 14, Table 15, and Table 16.




DS890 (v3.13) July 21, 2020                        www.xilinx.com
Product Specification                                                                                                  48
      Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 50 of 51 PageID #: 428
                                                             UltraScale Architecture and Product Data Sheet: Overview


    Date         Version                                       Description of Revisions
 06/03/2016         2.8       Added Zynq UltraScale+ MPSoC CG devices: Added Table 2. Updated Table 13, Table 14,
                              Table 25, and Figure 5. Created separate tables for EG and EV devices: Table 15,
                              Table 16, Table 17, and Table 18.
                              Updated Table 1, Table 3, Table 5 and notes, Table 6 and notes, Table 7, Table 9, Table 12,
                              Processing System Overview, and Processing System (PS) details.
 02/17/2016         2.7       Added Migrating Devices. Updated Table 4, Table 5, Table 6, Table 12, Table 13, Table 14,
                              and Figure 4.
 12/15/2015         2.6       Updated Table 1, Table 5, Table 6, Table 9, Table 14, and Configuration.
 11/24/2015         2.5       Updated Configuration, Encryption, and System Monitoring, Table 5, Table 9, Table 13,
                              and Table 25.
 10/15/2015         2.4       Updated Table 1, Table 3, Table 5, Table 7, Table 9, and Table 13 with System Logic Cells.
                              Updated Figure 3. Updated Table 23.
 09/29/2015         2.3       Added A1156 to KU095 in Table 4. Updated Table 5. Updated Max. Distributed RAM in
                              Table 9. Updated Distributed RAM in Table 13. Added Table 23. Updated Table 25.
                              Updated Figure 3.
 08/14/2015         2.2       Updated Table 1. Added XCKU025 to Table 3, Table 4, and Table 25. Updated Table 7,
                              Table 9, Table 13, Table 14, Table 22. Updated System Monitor. Added voltage
                              information to Table 25.
 04/27/2015         2.1       Updated Table 1, Table 3, Table 4, Table 5, Table 6, Table 7, Table 12, Table 13, Table 14,
                              Table 21, I/O, Transceiver, PCIe, 100G Ethernet, and 150G Interlaken, Integrated
                              Interface Blocks for PCI Express Designs, USB 3.0/2.0, Clock Management, System
                              Monitor, and Figure 3.
 02/23/2015         2.0       UltraScale+ device information (Kintex UltraScale+ FPGA, Virtex UltraScale+ FPGA, and
                              Zynq UltraScale+ MPSoC) added throughout document.
 12/16/2014         1.6       Updated Table 1; I/O, Transceiver, PCIe, 100G Ethernet, and 150G Interlaken; Table 3,
                              Table 7; Table 8; and Table 21.
 11/17/2014         1.5       Updated I/O, Transceiver, PCIe, 100G Ethernet, and 150G Interlaken; Table 1; Table 4;
                              Table 7; Table 8; Table 21; Input/Output; and Figure 3.
 09/16/2014         1.4       Updated Logic Cell information in Table 1. Updated Table 3; I/O, Transceiver, PCIe, 100G
                              Ethernet, and 150G Interlaken; Table 7; Table 8; Integrated Block for 100G Ethernet; and
                              Figure 3.
 05/20/2014         1.3       Updated Table 8.
 05/13/2014         1.2       Added Ordering Information. Updated Table 1, Clocks and Memory Interfaces, Table 3,
                              Table 7 (removed XCVU145; added XCVU190), Table 8 (removed XCVU145; removed
                              FLVD1924 from XCVU160; added XCVU190; updated Table Notes), Table 21, Integrated
                              Interface Blocks for PCI Express Designs, and Integrated Block for Interlaken, and
                              Memory Interfaces.
 02/06/2014         1.1       Updated PCIe information in Table 1 and Table 3. Added FFVJ1924 package to Table 8.
 12/10/2013         1.0       Initial Xilinx release.




DS890 (v3.13) July 21, 2020                             www.xilinx.com
Product Specification                                                                                                   49
       Case 1:20-cv-01233-CFC Document 10-4 Filed 11/23/20 Page 51 of 51 PageID #: 429
                                                                  UltraScale Architecture and Product Data Sheet: Overview




Disclaimer
                                                                   provided solely for the selection and use of Xilinx products. To the
maximum extent permitted by applicable law: (1) Materials are ma                                                                    MS
ALL WARRANTIES AND CONDITIONS, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT, OR FITNESS FOR ANY PARTICULAR PURPOSE; and (2) Xilinx shall not be liable (whether
in contract or tort, including negligence, or under any other theory of liability) for any loss or damage of any kind or nature related
to, arising under, or in connection with, the Materials (including your use of the Materials), including for any direct, indirect,
special, incidental, or consequential loss or damage (including loss of data, profits, goodwill, or any type of loss or damage
suffered as a result of any action brought by a third party) even if such damage or loss was reasonably foreseeable or Xilinx had
been advised of the possibility of the same. Xilinx assumes no obligation to correct any errors contained in the Materials or to
notify you of updates to the Materials or to product specifications. You may not reproduce, modify, distribute, or publicly display
the Materials without prior written consent. Certain products are subject to the terms and conditio                                 nty,
                                                                   http://www.xilinx.com/legal.htm#tos; IP cores may be subject to
warranty and support terms contained in a license issued to you by Xilinx. Xilinx products are not designed or intended to be
fail-safe or for use in any application requiring fail-safe performance; you assume sole risk and liability for use of Xilinx products
in such critical applications, please refer to                                                  http://www.xilinx.com/ legal.htm#tos.
This document contains preliminary information and is subject to change without notice. Information provided herein relates to
products and/or services not yet available for sale, and provided solely for information purposes and are not intended, or to be
construed, as an offer for sale or an attempted commercialization of the products and/or services referred to herein.



Automotive Applications Disclaimer
AUTOMOTIVE PRODUCTS (IDENTIFIED AS "XA" IN THE PART NUMBER) ARE NOT WARRANTED FOR USE IN THE DEPLOYMENT OF
AIRBAGS OR FOR USE IN APPLICATIONS THAT AFFECT CONTROL OF A VEHICLE ("SAFETY APPLICATION") UNLESS THERE IS A
SAFETY CONCEPT OR REDUNDANCY FEATURE CONSISTENT WITH THE ISO 26262 AUTOMOTIVE SAFETY STANDARD ("SAFETY
DESIGN"). CUSTOMER SHALL, PRIOR TO USING OR DISTRIBUTING ANY SYSTEMS THAT INCORPORATE PRODUCTS, THOROUGHLY
TEST SUCH SYSTEMS FOR SAFETY PURPOSES. USE OF PRODUCTS IN A SAFETY APPLICATION WITHOUT A SAFETY DESIGN IS FULLY
AT THE RISK OF CUSTOMER, SUBJECT ONLY TO APPLICABLE LAWS AND REGULATIONS GOVERNING LIMITATIONS ON PRODUCT
LIABILITY.




DS890 (v3.13) July 21, 2020                                www.xilinx.com
Product Specification                                                                                                                50
